ELITE ACCESSSM FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company of New York® and through JNLNY Separate Account I The date of this prospectus is December 30, 2011.This prospectus states the information about the separate account, the Contract, and Jackson National Life Insurance Company of New York (“Jackson of NY®”) you should know before investing.This prospectus is a disclosure document and describes all of the Contract’s material features, benefits, rights, and obligations.The description of the Contract’s material provisions in this prospectus is current as of the date of this prospectus.If certain material provisions under the Contract are changed after the date of this prospectus, in accordance with the Contract, those changes will be described in a supplemented prospectus.You should carefully read this prospectus in conjunction with any applicable supplements.It is important that you also read the Contract and endorsements, which may reflect non-material variations.This information is meant to help you decide if the Contract will meet your needs.Please carefully read this prospectus and any related documents and keep everything together for future reference.Additional information about the separate account can be found in the statement of additional information (“SAI”) dated December 30, 2011 that is available upon request without charge.To obtain a copy, contact us at our: Jackson of NY Service Center P.O. Box 30313 Lansing, Michigan 48909-7813 1-800-599-5651 www.jackson.com We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any premium payment.Please confirm with us or your representative that you have the most current prospectus and supplements to the prospectus. We offer other variable annuity products with different product features, benefits and charges.You may purchase the Contract through an automated electronic transmission/order ticket verification procedure. This may not be available through all broker-dealers. Ask your representative about availability and the details. The SAI is incorporated by reference into this prospectus, and its table of contents appears on page 33.The prospectus and SAI are part of the registration statement that we filed with the Securities and Exchange Commission (“SEC”) about this securities offering.The registration statement, material incorporated by reference, and other information is available on the website the SEC maintains (http://www.sec.gov) regarding registrants that make electronic filings. Jackson of NY is relying on SEC Rule 12h-7, which exempts insurance companies from filing periodic reports under the Securities Exchange Act of 1934 with respect to variable annuity contracts that are registered under the Securities Act of 1933 and regulated as insurance under state law. Neither the SEC nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.It is a criminal offense to represent otherwise.We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state where this is not permitted. • Not FDIC/NCUA insured • Not Bank/CU guaranteed • May lose value • Not a deposit • Not insured by any federal agency The Contract makes available for investment fixed and variable options.The fixed options are not available if you elect the Liquidity Option.The variable options are Investment Divisions of the Separate Account, each of which invests in one of the following funds – all class A shares (the “Funds”): JNL Series Trust JNL/AQR Managed Futures Strategy Fund JNL/BlackRock Global Allocation Fund JNL/Brookfield Global Infrastructure Fund JNL/Invesco Global Real Estate Fund JNL/Invesco International Growth Fund JNL/Invesco Small Cap Growth Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan MidCap Growth Fund JNL/Lazard Emerging Markets Fund JNL/Mellon Capital Management Global Alpha Fund JNL/PIMCO Real Return Fund JNL/PPM America Floating Rate Income Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Mid Cap Value Fund JNL/Red Rocks Listed Private Equity Fund JNL/T. Rowe Price Established Growth Fund JNL/T. Rowe Price Value Fund JNL/WMC Money Market Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Franklin Templeton Small Cap Value Fund JNL/Goldman Sachs Emerging Markets Debt Fund The Funds are not the same mutual funds that you would buy directly from a retail mutual fund or through your stockbroker.The prospectuses for the Funds are attached to this prospectus. TABLE OF CONTENTS GLOSSARY 1 KEY FACTS 3 FEES AND EXPENSES TABLES 4 Owner Transaction Expenses 4 Periodic Expenses 5 Total Annual Fund Operating Expenses 5 EXAMPLE 6 CONDENSED FINANCIAL INFORMATION 7 THE ANNUITY CONTRACT 7 JACKSON OF NY 7 THE FIXED ACCOUNT 8 Fixed Account Options 8 THE SEPARATE ACCOUNT 10 INVESTMENT DIVISIONS 10 JNL Series Trust 11 Voting Privileges 13 Substitution 13 CONTRACT CHARGES 14 Mortality and Expense Risk Charge 14 Annual Contract Maintenance Charge 14 Administration Charge 14 Transfer Charge 14 Withdrawal Charge 14 Liquidity Option Charge 16 Other Expenses 16 Premium Taxes 16 Income Taxes 16 DISTRIBUTION OF CONTRACTS 16 PURCHASES 18 Minimum Initial Premium 18 Minimum Additional Premiums 18 Maximum Premiums 18 Allocations of Premium 18 Capital Protection Program 18 Accumulation Units 19 TRANSFERS AND FREQUENT TRANSFER RESTRICTIONS 19 Potential Limits and Conditions on Fixed Account Transfers 19 Restrictions on Transfers: Market Timing 20 TELEPHONE AND INTERNET TRANSACTIONS 21 The Basics 21 What You Can Do and How 21 What You Can Do and When 21 How to Cancel a Transaction 22 Our Procedures 22 ACCESS TO YOUR MONEY 22 Liquidity Option 23 Systematic Withdrawal Program 23 Suspension of Withdrawals or Transfers 23 INCOME PAYMENTS (THE INCOME PHASE) 23 Fixed Income Payments 24 Variable Income Payments 24 Income Options 24 DEATH BENEFIT 25 Payout Options 25 Pre-Selected Payout Options 25 Spousal Continuation Option 25 Death of Owner On or After the Income Date 26 Death of Annuitant 26 TAXES 26 Contract Owner Taxation 26 Tax-Qualified and Non-Qualified Contracts 26 Non-Qualified Contracts – General Taxation 26 Non-Qualified Contracts – Aggregation of Contracts 26 Non-Qualified Contracts – Withdrawals and Income Payments 26 Non-Qualified Contracts – Required Distributions 27 Tax-Qualified Contracts – Withdrawals and Income Payments 27 Withdrawals – Tax-Sheltered Annuities 27 Withdrawals – Roth IRAs 27 Constructive Withdrawals – Investment Adviser Fees 28 Death Benefits 28 Assignment 28 Diversification 28 Owner Control 28 Withholding 28 Jackson of NY Taxation 29 OTHER INFORMATION 29 Dollar Cost Averaging 29 Dollar Cost Averaging Plus (DCA+) 29 Earnings Sweep 30 Rebalancing 30 Free Look 30 Advertising 30 Modification of Your Contract 30 Confirmation of Transactions 31 Legal Proceedings 31 PRIVACY POLICY 31 Collection of Nonpublic Personal Information 31 Disclosure of Current and Former Customer Nonpublic Personal Information 31 Security to Protect the Confidentiality of Nonpublic Personal Information 31 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 33 APPENDIX A (Trademarks, Services Marks, and Related Disclosures) A-1 APPENDIX B (Broker-Dealer Support) B-1 GLOSSARY These terms are capitalized when used throughout this prospectus because they have special meaning.In reading this prospectus, please refer back to this glossary if you have any questions about these terms. Accumulation Unit – a unit of measure we use to calculate the value in an Investment Division prior to the Income Date. Annuitant – the natural person on whose life annuity payments for this Contract are based.The Contract allows for the naming of joint Annuitants.Any reference to the Annuitant includes any joint Annuitant. Annuity Unit – a unit of measure we use in calculating the value of a variable annuity payment on and after the Income Date. Beneficiary – the natural person or legal entity designated to receive any Contract benefits upon the Owner's death.The Contract allows for the naming of multiple Beneficiaries. Completed Year – the succeeding twelve months from the date on which we receive a premium payment.Completed Years specify the years from the date of receipt of the premium and does not refer to Contract Years.If the premium receipt date is on the Issue Date of the Contract then Completed Year 0-1 does not include the first Contract Anniversary.The first Contract Anniversary begins Completed Year 1-2 and each successive Completed Year begins with the Contract Anniversary of the preceding Contract Year and ends the day before the next Contract Anniversary. If the premium receipt date is other than the Issue Date or a subsequent Contract Anniversary, there is no correlation of the Contract Anniversary date and Completed Years.For example, if the Issue Date is January 15, 2012 and a premium payment is received on February 28, 2012 then, although the first Contract Anniversary is January 15, 2013, Completed Year 0-1 for that premium payment would begin on February 28, 2012 and end on February 27, 2013.Completed Year 1-2 for that premium payment would begin on February 28, 2013. Contract – the individual deferred variable and fixed annuity contract, including any endorsements. Contract Anniversary – each one-year anniversary of the Contract's Issue Date. Contract Month – the period of time between consecutive monthly anniversaries of the Contract's Issue Date. Contract Monthly Anniversary – each one-month anniversary of the Contract's Issue Date. Contract Quarter – the period of time between consecutive three-month anniversaries of the Contract's Issue Date. Contract Quarterly Anniversary – each three-month anniversary of the Contract's Issue Date. Contract Value – the sum of the allocations between the Contract's Investment Divisions and Fixed Account. Contract Year – the succeeding twelve months from a Contract's Issue Date and every anniversary.The first Contract Year (Contract Year 0-1) starts on the Contract's Issue Date and extends to, but does not include, the first Contract Anniversary.Subsequent Contract Years start on an anniversary date and extend to, but do not include, the next anniversary date. For example, if the Issue Date is January 15, 2012, then the end of Contract Year 0-1 would be January 14, 2013, and January 15, 2013, which is the first Contract Anniversary, begins Contract Year 1-2. Interest Rate Adjustment – an adjustment to the Contract Value allocated to the Fixed Account that is withdrawn, or transferred before the end of the period. Fixed Account – part of our General Account to which the Contract Value you allocate is guaranteed to earn a stated rate of return over the specified period.The Fixed Account consists of the Fixed Account Options. Fixed Account Option – a Contract option within the Fixed Account for a specific period under which a stated rate of return will be credited. Fund – a registered management investment company in which assets of an Investment Division of the Separate Account will invest. General Account – the General Account includes all our assets, including any Contract Value allocated to the Fixed Account, which are available to our creditors. Good Order – when our administrative requirements, including all information, documentation and instructions deemed necessary by us, in our sole discretion, are met in order to issue a Contract or execute any requested transaction pursuant to the terms of the Contract. Income Date – the date on which you begin receiving annuity payments. Issue Date – the date your Contract is issued. Investment Division – one of multiple variable options of the Separate Account to allocate your Contract's value, each of which exclusively invests in a different available Fund.The Investment Divisions are called variable because the return on investment is not guaranteed. 1 GLOSSARY Jackson of NY, JNLNY, we, our, or us – Jackson National Life Insurance Company of New York.(We do not capitalize “we,” “our,” or “us” in the prospectus.) Owner, you or your – the natural person or legal entity entitled to exercise all rights and privileges under the Contract.Usually, but not always, the Owner is the Annuitant.The Contract allows for the naming of joint Owners.(We do not capitalize “you” or “your” in the prospectus.)Any reference to the Owner includes any joint Owner. Separate Account – JNLNY Separate Account I.The Separate Account is divided into sub-accounts generally referred to as Investment Divisions. 2 KEY FACTS The immediately following two sections briefly introduce the Contract (and its benefits and features) and its costs; however, please carefully read the whole prospectus and any related documents before purchasing the Contract to be sure that it will meet your needs. Allocation Options The Contract makes available Investment Divisions and a Fixed Account for allocation of your premium payments and Contract Value.For more information about the Fixed Account, please see “THE FIXED ACCOUNT” beginning on page 8.For more information about the Investment Divisions, please see “INVESTMENT DIVISIONS” beginning on page 10. Investment Purpose The Contract is intended to help you save for retirement or another long-term investment purpose.The Contract is designed to provide tax deferral on your earnings, if it is not issued under a qualified retirement plan.Qualified plans confer their own tax deferral.For more information, please see “TAXES” beginning on page 26. Free Look If you change your mind about having purchased the Contract, you may return it without penalty.There are conditions and limitations, including time limitations.For more information, please see “Free Look” beginning on page 30. Optional Features An optional Liquidity Option may be elected for an additional charge.This option may not be available through all broker-dealers. Purchases There are minimum and maximum premium requirements.The Contract also has a premium protection option, namely the Capital Protection Program.For more information about this option, please see “PURCHASES” beginning on page 18. Withdrawals Before the Income Date, there are a number of ways to access your Contract Value, generally subject to a charge or adjustment, particularly during the early Contract Years.The Contract has a free withdrawal provision or the optional Liquidity Option.For more information, please see “ACCESS TO YOUR MONEY” beginning on page 22. Income Payments There are a number of income options available.For more information, please see “INCOME PAYMENTS (THE INCOME PHASE)” beginning on page 23. Death Benefit The Contract has a death benefit that becomes payable if you die before the Income Date.For more information, please see “DEATH BENEFIT” beginning on page 25. 3 FEES AND EXPENSES TABLES The following tables describe the fees and expenses that you will pay when purchasing, owning and surrendering the Contract.The first table (and footnotes) describes the fees and expenses that you will pay at the time that you purchase the Contract, surrender the Contract or transfer cash value between investment options. Owner Transaction Expenses Front-end Sales Load None Maximum Withdrawal Charge 1 Percentage of premium withdrawn, if applicable 6.5% Maximum Premium Taxes 2 Percentage of each premium 2% Transfer Charge 3 Per transfer after 15 in a Contract Year Expedited Delivery Charge 4 1 There may be a withdrawal charge on the following withdrawals of Contract Value:withdrawals in excess of the free withdrawal amounts; withdrawals under a tax-qualified Contract that exceed the required minimum distributions of the Internal Revenue Code; withdrawals in excess of the free withdrawal amount to meet the required minimum distributions of a tax-qualified Contract purchased with contributions from a nontaxable transfer, after the Owner's death, of an Individual Retirement Annuity (IRA), or to meet the required minimum distributions of a Roth IRA annuity; a total withdrawal; and withdrawals on an Income Date that is within one year of the Issue Date.The withdrawal charge is a schedule lasting five Completed Years following each premium, or there is an optional Liquidity Option available that provides for no withdrawal charges. Withdrawal Charge (as a percentage of premium payments) Completed Years Since Receipt Of Premium 0-1 1-2 2-3 3-4 4-5 5+ 6.5% 6.0% 5.0% 4.0% 3.0% 0% 2 Currently, premium taxes do not apply. 3 We do not count transfers in conjunction with dollar cost averaging, earnings sweep, automatic rebalancing, and periodic automatic transfers. 4 For overnight delivery on Saturday; otherwise, the overnight delivery charge is $10 for withdrawals.We also charge $20 for wire transfers in connection with withdrawals. 4 The next table (and footnotes) describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including the Funds' fees and expenses. Periodic Expenses Base Contract Annual Contract Maintenance Charge 5 Separate Account Annual Expenses Annual percentage of average daily account value of Investment Divisions Mortality And Expense Risk Charge 0.85% Administration Charge 6 0.15% Total Separate Account Annual Expenses for Base Contract 1.00% Optional Benefit Charge– The following optional benefit is available for an additional charge.The charge is based on average daily Contract Value in the Investment Divisions. Liquidity Option 0.25% 5 This charge is waived on Contract Value of $50,000 or more.This charge is deducted proportionally from allocations to the Investment Divisions and the Fixed Account either annually (on your Contract Anniversary) or in conjunction with a total withdrawal, as applicable. 6 This charge is waived if the Contract Value on the later of the Issue Date or the most recent Contract Quarterly Anniversary is greater than or equal to $1 million.If your Contract Value subsequently drops below $1 million on the most recent Contract Quarterly Anniversary, the Administration Charge will be reinstated as of that date. The next item shows the minimum and maximum total annual operating expenses charged by the Funds that you may pay periodically during the time that you own the Contract. Total Annual Fund Operating Expenses (Expenses that are deducted from Fund assets, including management and administration fees, 12b-1 service fees and other expenses.) Minimum:0.57% Maximum:2.45% 5 More detail concerning each Fund's fees and expenses is below. But please refer to the Funds' prospectuses for even more information, including investment objectives, performance, and information about the Funds' Advisers, Administrators, and Sub-Advisers. Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Contractual Fee Waiver and/or Expense Reimbursement Net Total AnnualFund Operating Expenses JNL/WMC Money Market 0.37% A 0.20% 0.00% 0.00% 0.57% A 0.30% 0.27% Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee Distribution and/or Service (12b-1) Fees Other Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses JNL/AQR Managed Futures Strategy 1.15% 0.20% 0.01% 0.00% 1.36% JNL/BlackRock Global Allocation 0.79% 0.20% 0.01% 0.01% 1.01% JNL/Brookfield Global Infrastructure 0.95% 0.20% 0.01% 0.00% 1.16% JNL/Franklin Templeton Global Multisector Bond 0.90% 0.20% 0.01% 0.00% 1.11% JNL/Franklin Templeton International Small Cap Growth 1.10% 0.20% 0.00% 0.02% 1.32% JNL/Franklin Templeton Small Cap Value 0.94% 0.20% 0.00% 0.02% 1.16% JNL/Goldman Sachs Emerging Markets Debt 0.87% 0.20% 0.01% 0.03% 1.11% JNL/Invesco Global Real Estate 0.86% 0.20% 0.00% 0.00% 1.06% JNL/Invesco International Growth 0.81% 0.20% 0.01% 0.01% 1.03% JNL/Invesco Small Cap Growth 0.95% 0.20% 0.00% 0.01% 1.16% JNL/Ivy Asset Strategy 1.04% 0.20% 0.01% 0.02% 1.27% JNL/JPMorgan MidCap Growth 0.80% 0.20% 0.01% 0.00% 1.01% JNL/Lazard Emerging Markets 1.02% 0.20% 0.01% 0.01% 1.24% JNL/Mellon Capital Management Global Alpha 1.15% 0.20% 0.01% 0.01% 1.37% JNL/PIMCO Real Return 0.59% 0.20% 0.03% 0.00% 0.82% JNL/PPM America Floating Rate Income 0.80% 0.20% 0.01% 0.00% 1.01% JNL/PPM America High Yield Bond 0.55% 0.20% 0.01% 0.02% 0.78% JNL/PPM America Mid Cap Value 0.85% 0.20% 0.01% 0.00% 1.06% JNL/Red Rocks Listed Private Equity 0.98% 0.20% 0.00% 1.27% 2.45% JNL/T. Rowe Price Established Growth 0.68% 0.20% 0.00% 0.00% 0.88% JNL/T. Rowe Price Value 0.74% 0.20% 0.00% 0.00% 0.94% A JNAM has contractually agreed to waive fees and reimburse expenses of the Fund to the extent necessary to limit the total operating expenses of each class of shares of the Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Fund) equal to or less than the Fund’s investment income for the period. The fee waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. This fee waiver is subject to yearly review and approval by the Board of Trustees. EXAMPLE The example below is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts.These costs include Contract owner transaction expenses, Contract fees, Separate Account annual expenses and Fund fees and expenses. (The Annual Contract Maintenance Charge is determined by dividing the total amount of such charges collected during the calendar year by the total market value of the Investment Divisions and the Fixed Account, if applicable.) The example assumes that you invest $10,000 in the Contract for the time periods indicated.Neither transfer fees nor premium tax charges are reflected in the example.The example also assumes that your investment has a 5% annual return on assets each year. The following example includes maximum Fund fees and expenses and the cost of the optional Liquidity Option in years in which a Contract with the Liquidity Option would incur more costs than a Contract without the Liquidity Option.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 6 If you surrender your Contract at the end of the applicable time period: 1 year 3 years 5 years 10 years If you annuitize at the end of the applicable time period: 1 year 3 years 5 years 10 years If you do not surrender your Contract: 1 year 3 years 5 years 10 years The example does not represent past or future expenses.Your actual costs may be higher or lower. CONDENSED FINANCIAL INFORMATION The Contracts have not been previously offered so there is no condensed financial information relating to Accumulation Unit Values under the Contracts.The value of an Accumulation Unit is determined on the basis of changes in the per share value of an underlying fund and Separate Account charges.The financial statements of the Separate Account and Jackson of NY can be found in the Statement of Additional Information.The financial statements of the Separate Account include information about all the contracts offered through the Separate Account.The financial statements of Jackson of NY that are included should be considered only as bearing upon the company’s ability to meet its contractual obligations under the Contracts.Jackson of NY's financial statements do not bear on the future investment experience of the assets held in the Separate Account.For your copy of the Statement of Additional Information, please contact us at the Service Center.Our contact information is on the cover page of this prospectus. THE ANNUITY CONTRACT Your Contract is a contract between you, the Owner, and us.Your Contract is intended to help facilitate your retirement savings on a tax-deferred basis, or other long-term investment purposes, and provides for a death benefit.Purchases under tax-qualified plans should be made for other than tax deferral reasons.Tax-qualified plans provide tax deferral that does not rely on the purchase of an annuity contract.We will not issue a Contract to someone older than age 85. Your Contract Value may be allocated to ● our Fixed Account, as may be made available by us, or as may be otherwise limited by us, and ● Investment Divisions of the Separate Account that invest in underlying Funds. Your Contract, like all deferred annuity contracts, has two phases: ● the accumulation phase, when you make premium payments to us, and ● the income phase, when we make income payments to you. As the Owner, you can exercise all the rights under your Contract.You can assign your Contract at any time during your lifetime, but we will not be bound until we receive written notice of the assignment (there is an assignment form).We reserve the right to refuse an assignment, and an assignment may be a taxable event.Please contact our Service Center for help and more information. The Contracts are flexible premium fixed and variable deferred annuities and may be issued as either an individual or a group contract.This prospectus provides a description of the material rights and obligations under the Contract.Your Contract and any endorsements are the formal contractual agreement between you and the Company. JACKSON OF NY We are a stock life insurance company organized under the laws of the state of New York in July 1995.Our legal domicile and principal business address is 2900 Westchester Avenue, Purchase, New York10577.We are admitted to conduct life insurance and 7 annuity business in the states of Delaware, New York and Michigan.We are ultimately a wholly owned subsidiary of Prudential plc (London, England). We issue and administer the Contracts and the Separate Account.We maintain records of the name, address, taxpayer identification number and other pertinent information for each Owner, the number and type of Contracts issued to each Owner and records with respect to the value of each Contract. We are working to provide documentation electronically.When this program is available, we will, as permitted, forward documentation electronically.Please contact us at our Service Center for more information. THE FIXED ACCOUNT Contract Value allocated to the Fixed Account will be placed with other assets in our General Account.Unlike the Separate Account, the General Account is not segregated or insulated from the claims of the insurance company's creditors.Investors are looking to the financial strength of the insurance company for its obligations under the Contract.The Fixed Account is not registered with the SEC, and the SEC does not review the information we provide to you about it.Disclosures regarding the Fixed Account, however, may be subject to the general provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses.Both the availability of, and transfers into and out of, the Fixed Account (which consists of the Fixed Account Options) may be subject to contractual and administrative requirements.For more information, please see the application, check with the registered representative helping you to purchase the Contract, or contact us at our Service Center. The Fixed Account Options are not available on Contracts with the optional Liquidity Option. Fixed Account Options.Each Fixed Account Option credits interest to your Contract Value in the Fixed Account for a specified period that you select, subject to availability (currently, five and seven year periods are available, but we also may make available one and three year periods), so long as the Contract Value in that Fixed Account Option is not withdrawn, transferred, or annuitized until the end of the specified period.We reserve the right, in our sole discretion, to limit or suspend availability of the Fixed Account Options. You may not elect any Fixed Account Option that extends beyond the Income Date, other than the one-year option except as described herein under “End of Fixed Account Option Periods”; and election of any option will not extend the Income Date.Rather, commencing on the Income Date, we will cease to credit interest under any Fixed Account Option that has not yet reached the end of its term. Rates of Interest We Credit.These Contracts guarantee a Fixed Account minimum interest rate that applies to every Fixed Account Option under any Contract, regardless of the term of that option.The Fixed Account minimum interest rate guaranteed by the Contracts at least equals the minimum rate prescribed by the applicable non-forfeiture law.In addition, we establish a declared rate of interest (“base interest rate”) at the time you allocate any premium payment or other Contract Value to a Fixed Account Option, and that base interest rate will remain in effect for the entire term of the Fixed Account Option that you select for that allocation.To the extent that the base interest rate that we establish for any allocation is higher than the Fixed Account minimum interest rate, we will credit that allocation with the higher base interest rate.Thus, the declared base interest rate could be greater than the guaranteed Fixed Account minimum interest rate specified in your Contract, but will never cause you to be credited with less than the currently applicable Fixed Account minimum interest rate.Subject to the Fixed Account minimum interest rate, we may declare different base interest rates at different times, although any new base interest rate Jackson of NY declares for a Fixed Account Option will apply only to premiums or other amounts allocated to that Fixed Account Option after the new rate goes into effect. The Fixed Account minimum interest rate will be a rate, credited daily, that will be reset every January pursuant to a formula that is prescribed under applicable state nonforfeiture laws and that is set forth in the Contracts.Specifically, the Fixed Account minimum interest rate will be reset each January to equal the average of the daily five-year Constant Maturity Treasury Rates reported by the Federal Reserve for the preceding October (rounded to the nearest 1/20 of a percent), less 1.25%, provided further that the Fixed Account minimum interest rate will never be less than 1% or more than 3%.As noted above, these limits are prescribed by state non-forfeiture laws and set forth in the Contracts.This means that the Fixed Account minimum interest rate applicable to your Contract will in no case ever exceed a maximum of 3%.Your Contract’s initial Fixed Account minimum interest rate will be stated in your Contract, and will be the rate that is in effect on the Contract’s Issue Date pursuant to the foregoing formula.Thereafter, on the Contract Monthly Anniversary for each January, the Fixed Account minimum interest rate will be reset in accordance with the above formula. (The Contract Monthly Anniversary for any January is the Contract Monthly Anniversary that falls within that month).If you allocate a premium payment or other Contract Value to a Fixed Account Option, the Fixed Account minimum interest rate in effect at the time of the allocation would initially apply to that allocation.Subsequent resets of the Fixed Account minimum interest rate on each January Contract Monthly Anniversary could change the amount of interest you would thereafter earn on that allocation.Thus, if the new Fixed Account minimum interest rate is higher than the rate previously being credited to your allocation to a Fixed Account Option, the interest rate being credited would increase to that new higher rate.On the other hand, if the new Fixed Account minimum interest rate is lower than the rate being credited to your allocation, the interest rate being credited would decrease to that lower rate, but never below the base interest rate, defined below.We will advise you of any new Fixed Account minimum interest 8 rate in the fourth quarter report for the calendar year preceding the January Contract Monthly Anniversary on which the change occurs. For the most current information about applicable interest rates, you may contact your registered representative or (at the address and phone number on the cover page of this prospectus) our Service Center. Interest Rate Adjustment.An Interest Rate Adjustment may apply to amounts withdrawn, or transferred from a Fixed Account Option prior to the end of the specified period.The Interest Rate Adjustment reflects changes in the level of interest rates since the beginning of the Fixed Account Option period.In order to determine whether there will be an Interest Rate Adjustment, we first consider the base interest rate of the Fixed Account Option from which you are taking an amount as a withdrawal or transfer.As discussed above under ‘Rates of Interest we Credit,’ the ‘base interest rate’ is a rate which we declare at the time you allocate any amount to a Fixed Account Option and which we credit to that Fixed Account Option if and when such base interest rate is higher than the Fixed Account minimum interest rate.The Interest Rate Adjustment is based on the relationship of the base interest rate on your Fixed Account Option to the ‘current new business interest rate,’ which is a rate that we use solely for purposes of calculating the amount of any Interest Rate Adjustment.The ‘current new business interest rate’ is .25% per annum greater than the base interest rate we are then offering on a new Fixed Account Option with the same duration as your Fixed Account Option.If we are not then offering that duration, we will estimate a base interest rate for that duration based on the closest durations that we are then offering. Generally, the Interest Rate Adjustment will (a) increase the amount withdrawn, or transferred, when the current new business rate is lower than the base interest rate being credited for the Fixed Account Option from which the amount is being taken and will (b) decrease the amount withdrawn, or transferred, when the current new business rate is higher than the base interest rate for the Fixed Account Option from which the amount is being taken. There will be no Interest Rate Adjustment if these rates are the same. Any adjustment resulting from the Interest Rate Adjustment is applied to the amount that is being withdrawn, or transferred, from the Fixed Account Option.However, an Interest Rate Adjustment will not otherwise affect the values under your Contract. Moreover, even if the current new business interest rate is greater than the base interest rate for the Fixed Account Option from which the amount is being taken, there will be no Interest Rate Adjustment if the difference between the two is less than 0.25%.This limitation avoids decreases in the amount withdrawn, or transferred, in situations where the general level of interest rates has declined but the current new business interest rate nevertheless exceeds the base interest rate for your Fixed Account Option because of the additional .25% that (as described above) is added when determining the current new business rate. Also, there is no Interest Rate Adjustment on: amounts taken from the one-year Fixed Account Option; death benefit proceed payments; annuitizations; amounts withdrawn on the latest income date (the Contract Anniversary on or next following your 95th birthday under a non-qualified Contract, or such earlier date as required by the applicable qualified plan, law, or regulation); amounts withdrawn for Contract charges; and free withdrawals.In no event will a total withdrawal, or transfer from the Fixed Account Options be less than the Fixed Account minimum value.The Fixed Account minimum value at least equals the minimum value prescribed by the applicable non-forfeiture law.The Fixed Amount minimum value for any Fixed Account Option is the amount that would result from (1) accumulating the following amounts at the Fixed Account minimum interest rate: (a) any premium payments (net of any associated premium taxes) or transfers that you allocate to that Fixed Account Option less (b) any withdrawals, transfers, or charges that are taken out of that Fixed Account Option; and (2) deducting any withdrawal charges, or charge for taxes due in connection with the withdrawal.In the case of a partial withdrawal or transfer from a Fixed Account Option, you will have been credited with interest on the amount withdrawn or transferred at a rate at least equal to the Fixed Account minimum interest rate, even if subject to an Interest Rate Adjustment that otherwise would have reduced it below that rate. The following example illustrates how the Fixed Account minimum value may affect an Interest Rate Adjustment on a partial withdrawal.If you allocated your initial premium of $10,000 to the Fixed Account and your declared rate of interest was 3%, after one year (assuming no other transactions or withdrawal charges) your Contract Value in the Fixed Account would be $10,300. If the Fixed Account minimum interest rate was 1%, your Fixed Account minimum value would be $10,100. In this case, an Interest Rate Adjustment could not reduce the withdrawal by more than $200 (the difference between your Contract Value in the Fixed Account and the Fixed Account minimum value).For example, if you request an $8,000 withdrawal and it is subject to a $200 negative Interest Rate Adjustment, the withdrawal would be adjusted to $7,800. However, if it were subject to a negative $400 Interest Rate Adjustment, the $8,000 withdrawal still would only be adjusted to $7,800, so that it does not invade the Fixed Account minimum value. Immediately after either of these withdrawals, there will be no difference between your Contract Value in the Fixed Account and Fixed Account minimum value, and no negative Interest Rate Adjustments will apply on subsequent withdrawals until the Contract Valuein the Fixed Account again grows to be larger than the Fixed Account minimum value. End of Fixed Account Option Periods.Whenever a specified period ends, you will have 30 days to transfer or withdraw the Contract Value in the Fixed Account Option, and there will not be an Interest Rate Adjustment, if otherwise applicable. (There is no Interest Rate Adjustment on amounts taken from the one-year Fixed Account Option at any time.)If you do nothing, then after 30 days, the Contract Value that remains in that Fixed Account Option will be subject to another specified period of the same duration, subject to availability, and provided that that specified period will not extend beyond the Income Date.If the specified period of the same duration that has ended is no longer available, we will use the shortest period that is then available.If such new Fixed Account Option 9 would extend beyond the Income Date, we will use the longest available Fixed Account Option that does not extend beyond the Income Date; or (if no such period is available) we will credit interest at the current interest rate under the shortest available Fixed Account Option up to the Income Date. Additional Information Concerning the One-Year Fixed Account Option. The one-year Fixed Account Option is not currently available. If we make it available in the future, the following provisions will apply. Transfer restrictions may be imposed limiting your ability to make transfers out of this option for at least three years, as further described below. If you allocate premiums to the one-year Fixed Account Option, we may require that the amount in the one-year Fixed Account Option be automatically transferred on a monthly basis in installments to your choice of Investment Division within 12 months of the date we received the premium, so that at the end of the period, all amounts in the one-year Fixed Account Option will have been transferred.The amount will be determined based on the amount allocated to the one-year Fixed Account Option and the base interest rate.Charges, withdrawals and additional transfers taken from the one-year Fixed Account Option will shorten the length of time it takes to deplete the account balance.These automatic transfers will not count against the 15 free transfers in a Contract year or any maximum on amounts transferable from the one-year Fixed Account Option that we may impose as described in numbered paragraphs 1-4 under “Transfers and Frequent Transfer Restrictions” later in this prospectus. Interest will continue to be credited daily on the account balance remaining in the one-year Fixed Account Option as funds are automatically transferred into your choice of Investment Divisions.However, the effective yield over the 12-month automatic transfer period will be less than the base interest rate (or, if applicable, the Fixed Account minimum interest rate), as the applicable rate will be applied to a declining balance in the one-year Fixed Account Option. Please also refer to “Transfers and Frequent Transfer Restrictions” beginning on page 19 for information about certain restrictions, limits and requirements that may apply (or may in the future apply) to transfers to or from the Fixed Account Options.In particular, we describe certain additional restrictions that may apply with respect to transfers from the one-year Fixed Account Option, including the possibility that you might not be able to transfer all of your Contract Value out of the one-year Fixed Account Option for at least three years.Please note, the interest rate that is in effect when these restrictions are imposed will only apply for the remainder of the one–year Fixed Account Option period, and the interest rates credited thereafter for the remainder of the period the restrictions are in effect may be lower or higher. Accordingly, before allocating any premium payments or other Contract Value to the one year Fixed Account Option, you should consider carefully the conditions we may impose upon your use of that option. The DCA+ Fixed Account Option, if available, offers a fixed interest rate that we guarantee for a period of up to one year in connection with dollar-cost-averaging transfers to one or more of the Investment Divisions or systematic transfers to other Fixed Account Options.From time to time, we will offer special interest rates on the DCA+ Fixed Account Option.DCA+ Fixed Account Option is only available for new premiums.The DCA+ Fixed Account Option is not available if you select the Liquidity Option.We provide more information about Dollar Cost Averaging, including DCA+, under “Other Information” later in this prospectus. THE SEPARATE ACCOUNT We established the Separate Account on September 12, 1997, pursuant to the provisions of New York law.The Separate Account is a separate account under state insurance law and a unit investment trust under federal securities law and is registered as an investment company with the SEC. The assets of the Separate Account legally belong to us and the obligations under the Contracts are our obligations.However, we are not allowed to use the Contract assets in the Separate Account to pay our liabilities arising out of any other business we may conduct.All of the income, gains and losses resulting from these assets (whether or not realized) are credited to or charged against the Contracts and not against any other Contracts we may issue. The Separate Account is divided into Investment Divisions.We do not guarantee the investment performance of the Separate Account or any of its Investment Divisions. INVESTMENT DIVISIONS Your Contract Value may be allocated to no more than 18 Investment Divisions and the Fixed Account at any one time.Each Investment Division purchases the shares of one underlying fund (mutual fund portfolio) that has its own investment objective.The Investment Divisions are designed to offer the potential for a higher return than the Fixed Account Options.However, this is not guaranteed.It is possible for you to lose your Contract Value allocated to any of the Investment Divisions.If you allocate Contract Values to the Investment Divisions, the amounts you are able to accumulate in your Contract during the accumulation phase depend upon the performance of the Investment Divisions you select.The amount of the income payments you receive during the income phase also will depend, in part, on the performance of the Investment Divisions you choose for the income phase. 10 The following Funds in which the Investment Divisions invest are each known as a Fund of Funds.Funds offered in a Fund of Funds structure may have higher expenses than direct investments in the underlying Funds.You should read the prospectus for the JNL Series Trust for more information. The names of the Funds that are available, along with the names of the advisers and sub-advisers and a brief statement of each investment objective, are below: JNL Series Trust JNL/AQR Managed Futures Strategy Fund Jackson National Asset Management, LLC (and AQR Capital Management, LLC) Seeks positive absolute returns by investing primarily in a portfolio of futures contracts and futures-related instruments including, but not limited to, global developed and emerging market equity index futures, global developed and emerging market currency forwards, global developed fixed income futures, bond futures and swaps on bond futures, and commodity futures and swaps on commodity futures (collectively, “Instruments”), either by investing directly or indirectly in those Instruments.The Fund may also invest in fixed-income securities, money market instruments, cash, exchange-traded funds, or exchange-traded notes.The Fund uses proprietary quantitative models to identify price trends in equity, fixed income, currency and commodity Instruments.Once a trend is determined, the Fund will take either a long or short position in the given Instrument. JNL/BlackRock Global Allocation Fund Jackson National Asset Management, LLC (and BlackRock Investment Management, LLC) Seeks high total investment return by investing in a portfolio of equity, debt, money market securities and other short-term securities or instruments, of issuers located around the world.Generally, the Fund will invest in both equity and debt securities. Equity securities include common stock, preferred stock, securities convertible into common stock, or securities or other instruments whose price is linked to the value of common stock.The Fund uses derivatives as a means of managing exposure to foreign currencies and other adverse market movements, as well as to increase returns. JNL/Brookfield Global Infrastructure Fund Jackson National Asset Management, LLC (and Brookfield Investment Management Inc. and sub-sub-adviser:AMP Capital Brookfield (US) LLC) Seekstotal return through growth of capital and current income by investing at least 80% of its net assets in securities of publicly traded equity securities of infrastructure companies listed on a domestic or foreign exchange, throughout the world, including the United States. Securities in which the Fund may invest include, but are not limited to, common, convertible and preferred stock, stapled securities, income trusts, limited partnerships, and limited partnership interests in the general partners of master limited partnerships, issued by infrastructure and infrastructure-related companies. JNL/Franklin Templeton Global Multisector Bond Fund Jackson National Asset Management, LLC (and Franklin Advisers, Inc.) Seeks total investment return consisting of a combination of interest income, capital appreciation, and currency gains by actively investing primarily in fixed and floating rate debt securities and debt obligations issued by governments, government-related issuers, or corporate issuers worldwide (collectively, “fixed-income securities”) which may result in high portfolio turnover. Fixed-income securities include debt securities of any maturity, such as bonds, notes, bills and debentures. Investments in debt securities may include, but are not limited to, debt securities of any maturity of governments and government agencies throughout the world (including the U.S.), their agencies and instrumentalities and supranational organizations, municipal and local/provincial debt, debt securities of corporations, commercial paper, preferred stock, bank loans, convertible securities, mortgage- or asset-backed securities, inflation-linked securities, equipment trusts and other securitized or collateralized debt securities. JNL/Franklin Templeton International Small Cap Growth Fund Jackson National Asset Management, LLC (and Franklin Templeton Institutional, LLC) Seeks long-term capital appreciation by investing at least 80% of its assets in a diversified portfolio of marketable equity and equity-related securities of smaller international companies with a market capitalization of less than $5 billion (under normal market conditions).The Fund invests predominately in securities listed or traded on recognized international markets in developed countries included in MSCI EAFE Small Cap Index.The Fund may invest in emerging market countries. JNL/Franklin Templeton Small Cap Value Fund Jackson National Asset Management, LLC (and Franklin Advisory Services, LLC) Seeks long-term total return by investing, normally, at least 80% of its assets in investments of small-capitalization companies. JNL/Goldman Sachs Emerging Markets Debt Fund Jackson National Asset Management, LLC (and Goldman Sachs Asset Management, L.P. and sub-sub-adviser: Goldman Sachs Asset Management International) Seeks a high level of total return consisting of income and capital appreciation by investing, under normal circumstances, at least 80% of its assets in sovereign and corporate debt of issuers located in emerging countries denominated in the local currency of such emerging countries, sovereign and corporate debt of issuers located in emerging countries denominated in U.S. dollars, and/or in currencies of such emerging countries, which may be represented by forwards or other derivatives that may have interest rate exposure. 11 JNL/Invesco Global Real Estate Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. and sub-sub-adviser: Invesco Asset Management Ltd.) Seeks high total return by investing, normally, at least 80% of its assets in the equity and debt securities of real estate and real estate-related companies located in at least three different countries, including the United States. JNL/Invesco International Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by investing in a diversified portfolio of reasonably priced, quality international equity securities of companies located in at least three countries outside of the U.S., emphasizing investment in companies in the developed markets of Western Europe and the Pacific Basin. JNL/Invesco Small Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in equity securities of small-capitalization companies. JNL/Ivy Asset Strategy Fund Jackson National Asset Management, LLC (and Ivy Investment Management Company) Seeks high total return over the long term by allocating its assets among primarily stocks, bonds, commodities, and short-term instruments of issuers located around the world. JNL/JPMorgan MidCap Growth Fund Jackson National Asset Management, LLC (and J.P. Morgan Investment Management Inc.) Seeks capital growth over the long-term by investing, under normal market circumstances, at least 80% of its assets in a broad portfolio of common stocks of companies with market capitalizations equal to those within the universe of Russell Midcap Growth Index stocks at the time of purchase. JNL/Lazard Emerging Markets Fund Jackson National Asset Management, LLC (and Lazard Asset Management LLC) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in equity securities of companies whose principal business activities are located in emerging market countries. The Fund may engage, to a limited extent, in various investment techniques, such as foreign currency transactions and the use of derivative instruments to gain exposure to foreign currencies and emerging securities, and to hedge the Fund’s investments. JNL/Mellon Capital Management Global Alpha Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeks total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities.The Fund ordinarily invests in at least three countries, focusing on the major developed capital markets of the world, such as the United States, Canada, Japan, Australia, and Western Europe. JNL/PIMCO Real Return Fund Jackson National Asset Management, LLC (and Pacific Investment Management Company LLC) Seeks maximum real return, consistent with preservation of real capital and prudent investment management by investing under normal circumstances at least 80% of its assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities, and corporations, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements.Assets not invested in inflation-indexed bonds may be invested in other types of Fixed Income Instruments, which include bonds, debt securities, and other similar instruments issued by various U.S. and non-U.S. public- or private-sector entities. JNL/PPM America Floating Rate Income Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks to provide a high level of current income, by investing under normal circumstances at least 80% of its assets in floating rate loans and other investments, defined as floating rate loans, floating rate notes, other floating rate debt securities, structured products (including, commercial mortgage-backed securities, asset-backed securities, and collateralized loan obligations which are debt securities typically issued by special purpose vehicles and secured by loans), money market securities of all types, repurchase agreements, shares of money market funds, short-term bond funds and floating rate funds.For purposes of satisfying the 80% requirement, the Fund may also invest in derivative or other synthetic instruments that have economic characteristics similar to the floating rate investments mentioned above. JNL/PPM America High Yield Bond Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks to maximize current income, with capital appreciation as a secondary objective, by investing under normal circumstances at least 80% of its assets in high-yield, high-risk debt securities, commonly referred to as “junk bonds” and related investments. The Fund may also invest in derivative instruments that have economic characteristics similar to the fixed income instruments, and in derivative instruments (such as options, futures contracts or swap agreements, including credit default swaps), and the Fund may also invest in securities of foreign issuers. 12 JNL/PPM America Mid Cap Value Fund Jackson National Asset Management, LLC (and PPM America, Inc.) Seeks long-term growth of capital by investing, primarily, at least 80% of its assets in a diversified portfolio of equity securities of U.S. companies with market capitalizations within the range of companies constituting the Russell Midcap Index at the time of the initial purchase.If the market capitalization of a company held by the Fund moves outside this range, the Fund may, but is not required to, sell the securities. JNL/Red Rocks Listed Private Equity Fund Jackson National Asset Management, LLC (andRed Rocks Capital LLC) Seeks maximum total return by investing at least 80% of its assets in (i) securities of U.S. and non-U.S. companies listed on a national securities exchange, or foreign equivalent, that have a majority of their assets invested in or exposed to private companies or have as its stated intention to have a majority of its assets invested in or exposed to private companies(“Listed Private Equity Companies”), and (ii) derivatives that otherwise have the economic characteristics of Listed Private Equity Companies. JNL/T. Rowe Price Established Growth Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks long-term growth of capital and increasing dividend income by investing primarily in common stocks, concentrating its investments in well-established growth companies.The sub-adviser seeks investments in companies that have the ability to pay increasing dividends through strong cash flow.While the Fund invests principally in U.S. common stocks, other securities may also be purchased, including foreign stocks, futures and options. The Fund may invest up to 30% of its total assets (excluding reserves) in foreign securities, including emerging markets. JNL/T. Rowe Price Value Fund Jackson National Asset Management, LLC (and T. Rowe Price Associates, Inc.) Seeks long-term capital appreciation by investing, via a value approach investment selection process, at least 65% of total assets in common stocks believed to be undervalued.Stock holdings are expected to consist primarily of large-company issues, but may also include mid-cap and small-cap companies. The Fund may invest up to 25% of its total assets (excluding reserves) in foreign securities. Income is a secondary objective. JNL/WMC Money Market Fund Jackson National Asset Management, LLC (and Wellington Management Company, LLP) Seeks a high level of current income as is consistent with the preservation of capital and maintenance of liquidity by investing in high quality, U.S. dollar-denominated short-term money market instruments. The investment objectives and policies of certain Funds are similar to the investment objectives and policies of other mutual funds that the Fund's investment sub-advisers also manage.Although the objectives and policies may be similar, the investment results of the Funds may be higher or lower than the results of those other mutual funds.We cannot guarantee, and make no representation, that the investment results of similar funds will be comparable even though the funds have the same investment sub-advisers.The Funds described are available only through variable annuity contracts issued by Jackson of NY.They are NOT offered or made available to the general public directly. A Fund's performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations.IPOs and other investment techniques may have a magnified performance impact on a Fund with a small asset base.A Fund may not experience similar performance as its assets grow. You should read the prospectus for the JNL Series Trust carefully before investing.Additional Funds and Investment Divisions may be available in the future.The prospectus for the JNL Series Trust is attached to this prospectus.However, that prospectus may also be obtained at no charge by calling 1-800-599-5651 (NY Annuity and LifeService Center) or 1-800-777-7779 (for NY contracts purchased through a bank or financial institution), by writing P.O. Box 30313, Lansing, Michigan 48909-7813, or by visiting www.jackson.com. Voting Privileges.To the extent required by law, we will obtain instructions from you and other Owners about how to vote our shares of a Fund when there is a vote of shareholders of a Fund.We will vote all the shares we own in proportion to those instructions from Owners.An effect of this proportional voting is that a relatively small number of Owners may determine the outcome of a vote. Substitution.We reserve the right to substitute a different Fund or a different mutual fund for the one in which any Investment Division is currently invested, or transfer money to the General Account.We will not do this without any required approval of the SEC.We will give you notice of any substitution. 13 CONTRACT CHARGES There are charges associated with your Contract, the deduction of which will reduce the investment return of your Contract.Charges are deducted proportionally from your Contract Value.These charges may be a lesser amount where required by state law or as described below, but will not be increased.Charges for an optional endorsement are deducted only if you elect the optional endorsement.We expect to profit from certain charges assessed under the Contract.These charges (and certain other expenses) are as follows: Mortality and Expense Risk Charge.Each day, as part of our calculation of the value of the Accumulation Units and Annuity Units, we make a deduction for the Mortality and Expense Risk Charge.On an annual basis, this charge equals 0.85% of the average daily net asset value of your allocations to the Investment Divisions.This charge does not apply to the Fixed Account. This charge compensates us for the risks we assume in connection with all the Contracts, not just your Contract.Our mortality risks under the Contracts arise from our obligations: ● to make income payments for the life of the Annuitant during the income phase; and ● to waive the withdrawal charge in the event of the Owner's death. Our expense risks under the Contracts include the risk that our actual cost of administering the Contracts and the Investment Divisions may exceed the amount that we receive from the administration charge and the annual contract maintenance charge. If your Contract Value were ever to become insufficient to pay this charge, your Contract would terminate without value. Annual Contract Maintenance Charge.During the accumulation phase, we deduct a $30 annual contract maintenance charge on the Contract Anniversary of the Issue Date.We will also deduct the annual contract maintenance charge if you make a total withdrawal.This charge is for administrative expenses.The annual contract maintenance charge will be assessed on the Contract Anniversary or upon full withdrawal and generally is taken from the Investment Divisions and the Fixed Account based on the proportion their respective value bears to the Contract Value.We will not deduct this charge if, when the deduction is to be made, the value of your Contract is $50,000 or more. Administration Charge.Each day, as part of our calculation of the value of the Accumulation Units and Annuity Units, we make a deduction for administration charges.On an annual basis, these charges equal 0.15% of the average daily net asset value of your allocations to the Investment Divisions.This charge does not apply to the Fixed Account.This charge compensates us for our expenses incurred in administering the Contracts and the Separate Account. This charge is waived if the Contract Value on the later of the Issue Date or the most recent Contract Quarterly Anniversary is greater than or equal to $1 million.If your Contract Value subsequently drops below $1 million on the most recent Contract Quarterly Anniversary, the Administration Charge will be reinstated. Transfer Charge.You must pay $25 for each transfer in excess of 15 in a Contract Year.This charge is deducted from the amount that is transferred prior to the allocation to a different Investment Division or the Fixed Account, as applicable.We waive the transfer charge in connection with Dollar Cost Averaging, Earnings Sweep, Rebalancing transfers and any transfers we require, and we may charge a lesser fee where required by state law. Withdrawal Charge (not applicable for Contracts with the Liquidity Option).At any time during the accumulation phase (if and to the extent that Contract Value is sufficient to pay any remaining withdrawal charges that remain after a withdrawal), you may withdraw the following with no withdrawal charge: ● premiums that are no longer subject to a withdrawal charge (premiums in your annuity for at least five years without being withdrawn), plus ● earnings (excess of your Contract Value allocated to the Investment Divisions and the Fixed Account over your remaining premiums allocated to those accounts) ● during each Contract Year 10% of premium (subject to certain exclusions)that would otherwise incur a withdrawal charge, or be reduced by an Interest Rate Adjustment, and that has not been previously withdrawn (this can be withdrawn at once or in segments throughout the Contract Year), minus earnings (required minimum distributions will be counted as part of the free withdrawal amount). 14 We will deduct a withdrawal charge on: ● withdrawals in excess of the free withdrawal amount (the withdrawal charge is imposed only on the excess amount above the free withdrawal amount), or ● withdrawals under a tax-qualified Contract that exceed its required minimum distribution (the entire withdrawal will be subject to the withdrawal charge), or ● withdrawals in excess of the free withdrawal amounts to meet the required minimum distribution of a tax-qualified Contract purchased with contributions from a nontaxable transfer, after the Owner's death, of an Individual Retirement Annuity (IRA), or to meet the required minimum distribution of a Roth IRA annuity (the withdrawal charge is imposed only on the excess amount above the free withdrawal amount), or ● amounts withdrawn in a total withdrawal. The amount of the withdrawal charge deducted varies according to the following schedule and is based on Completed Years following each premium: Withdrawal Charge (as a percentage of premium payments): Completed Years since Receipt of Premium 0-1 1-2 2-3 3-4 4-5 5+ 6.5% 6.0% 5.0% 4.0% 3.0% 0% For purposes of the withdrawal charge, we treat withdrawals as coming first from earnings and then from the oldest remaining premium.If you make a full withdrawal, or elect to commence income payments within one year of the date your Contract was issued, the withdrawal charge is based on premiums remaining in the Contract and no free withdrawal amount applies.If you withdraw only part of the value of your Contract, we deduct the withdrawal charge from the remaining value in your Contract.The withdrawal charge compensates us for costs associated with selling the Contracts. Note:Withdrawals under a non-qualified Contract will be taxable on an “income first” basis.This means that any withdrawal from a non-qualified Contract that does not exceed the accumulated income under the Contract will be taxable in full.Any withdrawals under a tax-qualified Contract will be taxable except to the extent that they are allocable to an investment in the Contract (any after-tax contributions).In most cases, there will be little or no investment in the Contract for a tax-qualified Contract because contributions will have been made on a pre-tax or tax-deductible basis. We do not assess the withdrawal charge on any amounts paid out as: ● income payments during your Contract's income phase; ● death benefits; or ● withdrawals necessary to satisfy the required minimum distribution of the Internal Revenue Code (but if the withdrawal requested exceeds the required minimum distribution; if the Contract was purchased with contributions from a nontaxable transfer, after the Owner's death, of an Individual Retirement Annuity (IRA); or is a Roth IRA annuity, then the entire withdrawal will be subject to the withdrawal charge). We may reduce or waive the withdrawal charge when the Contract is purchased by employees, agents and financial representatives of the Company or its affiliates.These transactions will be conducted in a non-discriminatory manner and under circumstances that reduce our sales expenses. 15 Liquidity Option Charge.If you select the Liquidity Option, which provides for no withdrawal charges, you will pay 0.25% on an annual basis of the average daily Contract Value in the Investment Divisions regardless of whether you take any withdrawals.Charges are deducted daily as part of the calculation of the value of the Accumulation Units. We stop deducting this charge on the date you annuitize. Other Expenses.We pay the operating expenses of the Separate Account, including those not covered by the mortality and expense and administrative charges.There are deductions from and expenses paid out of the assets of the Funds.These expenses are described in the attached prospectus for the JNL Series Trust.For more information, please see the “Fund Operating Expenses” table beginning on page 6. Premium Taxes.Your state charges premium taxes or other similar taxes.We pay these taxes and may make a deduction from your Contract Values for them.Currently, the deduction would be 2% of a premium payment, but we are not required to pay premium taxes. Income Taxes.We reserve the right, when calculating unit values, to deduct a credit or charge with respect to any taxes we have paid or reserved for during the valuation period that we determine to be attributable to the operation of the Separate Account, or to a particular Investment Division.No federal income taxes are applicable under present law and we are not presently making any such deduction. DISTRIBUTION OF CONTRACTS Jackson National Life Distributors LLC (“JNLD”), located at 7601 Technology Way, Denver, Colorado 80237, serves as the distributor of the Contracts.JNLD is a wholly owned subsidiary of Jackson National Life Insurance Company (“Jackson®”), Jackson of NY's parent. The Contract is offered to customers of various financial institutions, brokerage firms and their affiliate insurance agencies. No financial institution, brokerage firm or insurance agency has any legal responsibility to pay amounts that are owed under the Contract. The obligations and guarantees under the Contract are the sole responsibility of Jackson of NY.The financial institution, brokerage firm or insurance agency is responsible for delivery of various related disclosure documents and the accuracy of their oral description and recommendation of the purchase of the Contract. Commissions are paid to broker-dealers who sell the Contracts.While commissions may vary, they are not expected to exceed 6% of any premium payment.Where lower commissions are paid up front, we may also pay trail commissions.We may also pay commissions on the Income Date if the annuity option selected involves a life contingency or a payout over a period of ten or more years. Under certain circumstances, JNLD out of its own resources may pay bonuses, overrides, and marketing allowances, in addition to the standard commissions.These payments and/or reimbursements to broker-dealers are in recognition of their marketing and distribution and/or administrative services support.They may not be offered to all broker-dealers, and the terms of any particular agreement may vary among broker-dealers depending on, among other things, the level and type of marketing and distribution support provided assets under management, and the volume and size of the sales of our insurance products.They may provide us greater access to the registered representatives of the broker-dealers receiving such compensation or may otherwise influence the broker-dealer and/or registered representative to present the Contracts more favorably than other investment alternatives.Such compensation is subject to applicable state insurance law and regulation and the NASD rules of conduct.While such compensation may be significant, it will not cause any additional direct charge by us to you. The two primary forms of such compensation paid by JNLD are overrides and marketing support payments.Overrides are payments that are designed as consideration for product placement, assets under management and sales volume.Overrides are generally based on a fixed percentage of product sales and generally range from 10 to 50 basis points (0.10% to 0.50%).Marketing support payments may be in the form of cash and/or non-cash compensation and allow us to, among other things, participate in sales conferences and educational seminars.Examples of such payments include, but are not limited to, reimbursements for representative training or “due diligence” meetings (including travel and lodging expenses), client events, and business development and educational enhancement items, including payments to third party vendors for such items.Payments or reimbursements for meetings and seminars are generally based on the anticipated level of participation and/or accessibility and the size of the audience.Subject to NASD rules of conduct, we may also provide cash and/or non-cash compensation to registered representatives in the form of gifts, promotional items and occasional meals and entertainment. Below is an alphabetical listing of the 20 broker-dealers that received the largest amounts of marketing and distribution and/or administrative support in 2010 from the Distributor in relation to the sale of our variable insurance products: 16 Commonwealth Financial Network First Allied Securities, Inc. Invest Financial Corporation Investment Centers of America, Inc. Lincoln Financial Advisors LPL Financial Corporation Merrill Lynch, Pierce, Fenner & Smith, Inc. MML Investors Services Inc. Morgan Keegan & Company National Planning Corporation NEXT Financial Group, Inc Raymond James RBC Capital Markets Corp. Securities America, Inc. Signator Investors, Inc. SII Investments, Inc. Transamerica Financial Advisors, Inc. UBS Financial Services, Inc. Wells Fargo Advisors LLC Woodbury Financial Services, Inc. Please see Appendix B for a complete list of broker-dealers that received amounts of marketing and distribution and/or administrative support in 2010 from the Distributor in relation to the sale of our variable insurance products.While we endeavor to update this list on an annual basis, please note that interim changes or new arrangements may not be listed. We may use any of our corporate assets to cover the cost of distribution, including any profit from the Contract's mortality and expense risk charge and other charges.Besides Jackson National Life Distributors LLC, we are affiliated with the following broker-dealers: ● National Planning Corporation, ● SII Investments, Inc., ● IFC Holdings, Inc. d/b/a Invest Financial Corporation, ● Investment Centers of America, Inc., and ● Curian Clearing LLC The Distributor also has the following relationships with the sub-advisers and their affiliates.The Distributor receives payments from certain sub-advisers to assist in defraying the costs of certain promotional and marketing meetings in which they participate.The amounts paid depend on the nature of the meetings, the number of meetings attended, the costs expected to be incurred and the level of the sub-adviser's participation.Our affiliated broker-dealers may also sell the retail mutual funds of certain sub-advisers.In addition, the Distributor acts as distributor of variable annuity contracts and variable life insurance policies (the “Other Contracts”) issued by Jackson of NY and Jackson National Life Insurance Company, its parent.Raymond James Financial Services, a brokerage affiliate of the sub-adviser to the JNL/Eagle Funds, participates in the sale of Contracts and is compensated by JNLD for its activities at the standard rates of compensation.Unaffiliated broker-dealers are also compensated at the standard rates of compensation.The compensation consists of commissions, trail commissions and other compensation or promotional incentives as described above and in the prospectus or statement of additional information for the Other Contracts. All of the compensation described here, and other compensation or benefits provided by Jackson of NY or our affiliates, may be greater or less than the total compensation on similar or other products.The amount and/or structure of the compensation can possibly create a potential conflict of interest as it may influence your registered representative, broker-dealer or selling institution to present this Contract over other investment alternatives.The variations in compensation, however, may also reflect differences in sales effort or ongoing customer services expected of the registered representative or the broker-dealer.You may ask your registered representative about any variations and how he or she and his or her broker-dealer are compensated for selling the Contract. 17 PURCHASES Minimum Initial Premium: ● $5,000 under most circumstances ● $2,000 for a qualified plan Contract Minimum Additional Premiums: ● $500 for a qualified or non-qualified plan ● $50 for an automatic payment plan ● You can pay additional premiums at any time during the accumulation phase. These minimums apply to purchases, but do not preclude subsequent partial withdrawals that would reduce Contract Values below the minimum initial purchase amounts, as long as the amount left in the account is sufficient to pay the withdrawal charge.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any premium payment.There is a $100 minimum balance requirement for each Investment Division and Fixed Account.We reserve the right to restrict availability or impose restrictions on the Fixed Account. Maximum Premiums: ● The maximum aggregate premiums you may make without our prior approval is $2.5million. The payment of subsequent premiums relative to market conditions at the time they are made may or may not contribute to the various benefits under your Contract. Allocations of Premium.You may allocate your premiums to one or more of the Investment Divisions and Fixed Account, if available.The minimum amount you may allocate to the Investment Division or a Fixed Account is $100.We will allocate any additional premiums you pay in the same way unless you instruct us otherwise. Although more than 18 Investment Divisions and the Fixed Account may be available under your Contract, you may not allocate your Contract Values among more than 18 at any one time. We will issue your Contract and allocate your first premium within two business days (days when the New York Stock Exchange is open) after we receive your first premium and all information that we require for the purchase of a Contract.If we do not receive all of the information that we require, we will contact you to get the necessary information.If for some reason we are unable to complete this process within five business days, we will return your money. Each business day ends when the New York Stock Exchange closes (usually 4:00 p.m. Eastern time). Capital Protection Program.If you select our Capital Protection Program at issue, we will allocate enough of your premium to the available Fixed Account Option you select to assure that the amount so allocated will equal, at the end of a selected periods, your total original premium paid.You may allocate the rest of your premium to any Investment Division(s).If any part of the Fixed Account value is surrendered or transferred before the end of the selected guaranteed period, the value at the end of that period will not equal the original premium.This program is available only if Fixed Account Options are available.There is no charge for the Capital Protection Program.You should consult your Jackson of NY representative with respect to the current availability of Fixed Account Options, their limitations, and the availability of the Capital Protection Program. The Capital Protection Program is not available on Contracts with the Liquidity Option. For an example of capital protection, assume you made a premium payment of $10,000 when the interest rate for the three-year guaranteed period was 3% per year.We would allocate $9,152 to that Guarantee Period because $9,152 would increase at that interest rate to $10,000 after three years, assuming no withdrawals are taken.The remaining $848 of the payment would be allocated to the Investment Division(s) you selected. Alternatively, assume Jackson of NY receives a premium payment of $10,000 when the interest rate for the 7-year period is 6.75% per year.Jackson of NY will allocate $6,331 to that Guarantee Period because $6,331 will increase at that interest rate to $10,000 after 7 years.The remaining $3,669 of the payment will be allocated to the Investment Division(s) you selected. 18 Thus, as these examples demonstrate, the shorter Guarantee Periods require allocation of substantially all your premium to achieve the intended result.In each case, the results will depend on the interest rate declared for the Guarantee Period. Accumulation Units.Your Contract Value allocated to the Investment Divisions will go up or down depending on the performance of the Investment Divisions you select.In order to keep track of the value of your Contract during the accumulation phase, we use a unit of measure called an “Accumulation Unit.”During the income phase we use a measure called an “Annuity Unit.” Every business day, we determine the value of an Accumulation Unit for each of the Investment Divisions by: ● determining the total amount of assets held in the particular Investment Division; ● subtracting any asset-based charges and taxes chargeable under the Contract; and ● dividing this amount by the number of outstanding Accumulation Units. Charges deducted through the cancellation of units are not reflected in this computation. The value of an Accumulation Unit may go up or down from day to day.The base Contract has a different Accumulation Unit value than a Contract with the Liquidity Option, based on the differing amount of charges applied in calculating that Accumulation Unit value. When you make a premium payment, we credit your Contract with Accumulation Units.The number of Accumulation Units we credit is determined at the close of that business day by dividing the amount of the premium allocated to any Investment Division by the value of the Accumulation Unit for that Investment Division that reflects the respective charges under your Contract. In connection with arrangements we have to transact business electronically, we may have agreements in place whereby the time when certain broker-dealers receive your initial Purchase Payment and all required information in good order will be used for initial pricing of your Contract values. However, if we do not have an agreement with a broker-dealer providing for these pricing procedures, initial Purchase Payments received by the broker-dealer will not be priced until they are received by us. As of the date of this prospectus, we have such an agreement with Morgan Stanley Smith Barney LLC and SBHU Life Agency. Please check with your financial representative to determine if his/her broker-dealer has an agreement with the Company that provides for these pricing procedures. TRANSFERS AND FREQUENT TRANSFER RESTRICTIONS You may transfer your Contract Value between and among the Investment Divisions at any time, unless transfers are subject to other limitations, but transfers between an Investment Division and the Fixed Account must occur prior to the Income Date. You can make 15 transfers every Contract Year during the accumulation phase without charge. A transfer will be effective as of the end of the business day when we receive your transfer request in Good Order, and we will disclaim all liability for transfers made based on your transfer instructions, or the instructions of a third party authorized to submit transfer requests on your behalf. Transfers from the Fixed Account generally will be subject to any applicable Interest Rate Adjustment. Potential Limits and Conditions on Fixed Account Transfers.We can prohibit or impose limitations or other requirements on transfers to or from the Fixed Account as permitted by applicable law. In addition, we also specifically reserve the right to impose the limitations and conditions set forth in 1-4 below with respect to the one-year Fixed Account Option.Although we are not imposing these restrictions as of the date of this prospectus, if we do decide to impose them, they could provide as follows with respect to both new and already outstanding Contracts: 1.During any Contract Year, the aggregate dollar amount of all transfers from the one-year Fixed Account Option (including transfers at the end of the one-year period) could not exceed whichever of the following three maximums apply to you for that year: ·Maximum transfers during the first Contract Year in which you have Contract Value in the one-year Fixed Account Option subject to these restrictions: 1/3 of your Contract Value in the one-year Fixed Account Option as of the most recent Contract Anniversary; ·Maximum transfers during any subsequent Contract Year, if you had Contract Value subject to these restrictions during the preceding Contract year: 19 i. 1/3 of your Contract Value in the one-year Fixed Account Option as of the most recent Contract Anniversary if you did not make a 1/3 transfer in the preceding year as mentioned above or ii. 1/2 of your Contract Value in the one-year Fixed Account Option as of the most recent Contract Anniversary if you did make such a 1/3 transfer in the preceding year; or · Maximum transfers during any Contract Year, if you had Contract Value subject to these restrictions during both of the preceding two Contract Years and, in those years, you made the 1/3 maximum transfer in the first year and 1/2 maximum transfer in the second year as mentioned above: all of your remaining Contract Value in the one-year Fixed Account Option. 2.We could require that any transfer from the one-year Fixed Account Option in a Contract Year occur at least twelve months after the most recent such transfer in the previous Contract Year. 3.We could restrict or prohibit your transfers into or allocations of any additional premiums to the one-year Fixed Account Option in any Contract Year in which you make a transfer from the one-year Fixed Account Option. 4.We could restrict or prohibit your transfers from the one-year Fixed Account Option in any Contract Year in which you make a transfer into or allocate any additional premiums to the one-year Fixed Account Option. We may impose restrictions 1-4 separately or in combination but we expect that they would be imposed as a group, so that you would be subject to all of these restrictions if you are subject to any of them. Certain systematic investment programs could be excluded from the restrictions listed in 1-4 above, such that transfers under those programs would not count against the maximum amounts that may be transferred out of the one-year Fixed Account Option and the Contract Value under such programs would be excluded from the computation of such maximum amounts. We also could permit or require that a systematic transfer program be used to make transfers from any Fixed Account Options. For example, you could be permitted to have the three transfers that are referred to in restriction 1 above automated through a systematic transfer out (“STO”) on each of your next three Contract Anniversaries.The amount automatically transferred on each of such three Contract Anniversaries would be the maximum amount that would be permitted to be transferred on that date under restriction 1, such that following the automatic STO transfer on the third such Contract Anniversary you would no longer have any Contract Value in the one-year Fixed Account Option.If we establish such an STO for you, however, we would (pursuant to restrictions 3 and 4 above) prohibit you from making any other transfer from, or any premium payments or transfers into, the one-year Fixed Account Option during any Contract Year in which an automatic STO transfer is made for you.Also (pursuant to restriction 2 above) you could elect such an STO only if (i) at least twelve calendar months have passed since your last STO program (if any) had ended and (ii) during the Contract Year in which you make the election, you have not made any transfers from, or any premium payments or transfers into the one-year Fixed Account Option (unless you made the transfer or premium payment before the time we had instituted restrictions 1-4). Transfers pursuant to any STO would not count toward your 15 free transfer limit. If we require you to commence an STO at a time when, due to any of the foregoing restrictions, you would not be eligible to elect such a program, the three annual STO transfers will be delayed.In that case, the first such STO transfer would occur on the first Contract Anniversary after you are eligible to elect an STO. If we impose the restrictions described in 1-4 above, we would provide you prompt written notice of that fact, as well as any requirement or option to commence an STO.In that case, the restrictions would be effective immediately and we would not expect to provide you with an opportunity to make transfers from the one-year Fixed Account Option, other than in compliance with and subject to the limitations in such restrictions.Accordingly, you should consider whether you are willing to be subject to those limitations before you allocate any premiums or transfers to the one-year Fixed Account Option. We also may restrict your participation in any systematic investment program if you allocate any amounts to a Fixed Account Option. Restrictions on Transfers: Market Timing.The Contract is not designed for frequent transfers by anyone.Frequent transfers between and among Investment Divisions may disrupt the underlying Funds and could negatively impact performance, by interfering with efficient management and reducing long-term returns, and increasing administrative costs.Frequent transfers may also dilute the value of shares of an underlying Fund.Neither the Contracts nor the underlying Funds are meant to promote any active trading strategy, like market timing.Allowing frequent transfers by one or some Owners could be at the expense of other Owners of the Contract.To protect Owners and the underlying Funds, we have policies and procedures to deter frequent transfers between and among the Investment Divisions. Under these policies and procedures, there is a $25 charge per transfer after 15 in a Contract Year, and no round trip transfers are allowed within 15 calendar days.Also, we could restrict your ability to make transfers to or from one or more of the Investment Divisions, which possible restrictions may include, but are not limited to: 20 ● limiting the number of transfers over a period of time; ● requiring a minimum time period between each transfer; ● limiting transfer requests from an agent acting on behalf of one or more Owners or under a power of attorney on behalf of one or more Owners; or ● limiting the dollar amount that you may transfer at any one time. To the extent permitted by applicable law, we reserve the right to restrict the number of transfers per year that you can request and to restrict you from making transfers on consecutive business days.In addition, your right to make transfers between and among Investment Divisions may be modified if we determine that the exercise by one or more Owners is, or would be, to the disadvantage of other Owners. We continuously monitor transfers under the Contract for disruptive activity based on frequency, pattern and size.We will more closely monitor Contracts with disruptive activity, placing them on a watch list, and if the disruptive activity continues, we will restrict the availability of electronic or telephonic means to make a transfer, instead requiring that transfer instructions be mailed through regular U.S. postal service, and/or terminate the ability to make transfers completely, as necessary.If we terminate your ability to make transfers, you may need to make a partial withdrawal to access the Contract Value in the Investment Division(s) from which you sought a transfer.We will notify you and your representative in writing within five days of placing the Contract on a watch list. Regarding round trip transfers, we will allow redemptions from an Investment Division; however, once a complete or partial redemption has been made from an Investment Division through an Investment Division transfer, you will not be permitted to transfer any value back into that Investment Division within 15 calendar days of the redemption.We will treat as short-term trading activity any transfer that is requested into an Investment Division that was previously redeemed within the previous 15 calendar days, whether the transfer was requested by you or a third party. Our policies and procedures do not apply to the money market Investment Division and the Fixed Account, Dollar Cost Averaging, Earnings Sweep or the Automatic Rebalancing program.We may also make exceptions that involve an administrative error, or a personal unanticipated financial emergency of an Owner resulting from an identified health, employment, or other financial or personal event that makes the existing allocation imprudent or a hardship.These limited exceptions will be granted by an oversight team pursuant to procedures designed to result in their consistent application.Please contact our Service Center if you believe your transfer request entails a financial emergency. Otherwise, we do not exempt any person or class of persons from our policies and procedures.We have agreements allowing for asset allocation and investment advisory services that are not only subject to our policies and procedures, but also to additional conditions and limitations, intended to limit the potential adverse impact of these activities on other Owners of the Contract.We expect to apply our policies and procedures uniformly, but because detection and deterrence involves judgments that are inherently subjective, we cannot guarantee that we will detect and deter every Contract engaging in frequent transfers every time.If these policies and procedures are ineffective, the adverse consequences described above could occur.We also expect to apply our policies and procedures in a manner reasonably designed to prevent transfers that we consider to be to the disadvantage of other Owners, and we may take whatever action we deem appropriate, without prior notice, to comply with or take advantage of any state or federal regulatory requirement. TELEPHONE AND INTERNET TRANSACTIONS The Basics.You can request certain transactions by telephone or at www.jackson.com, our Internet website, subject to our right to terminate electronic or telephonic transfer privileges described above.Our Service Center representatives are available during business hours to provide you with information about your account.We require that you provide proper identification before performing transactions over the telephone or through our Internet website.For Internet transactions, this will include a Personal Identification Number (PIN).You may establish or change your PIN at www.jackson.com. What You Can Do and How.You may make transfers by telephone or through the Internet if you elect to have this privilege.Any authorization you provide to us in an application, at our website, or through other means will authorize us to accept transaction instructions, including Investment Division transfers/allocations, by you and your financial representative unless you notify us to the contrary.To notify us, please call us at the Service Center.Our contact information is on the cover page of this prospectus and the number is referenced in your Contract or on your quarterly statement. What You Can Do and When.When authorizing a transfer, you must complete your telephone call by the close of the New York Stock Exchange (usually 4:00 p.m. Eastern time) in order to receive that day's Accumulation Unit value for an Investment Division. 21 Transfer instructions you send electronically are considered to be received by us at the time and date stated on the electronic acknowledgement we return to you.If the time and date indicated on the acknowledgement is before the close of the New York Stock Exchange, the instructions will be carried out that day.Otherwise the instructions will be carried out the next business day.We will retain permanent records of all web-based transactions by confirmation number.If you do not receive an electronic acknowledgement, you should telephone our Service Center immediately. How to Cancel a Transaction.You may only cancel an earlier telephonic or electronic transfer request made on the same day by calling the Service Center before the New York Stock Exchange closes.Otherwise, your cancellation instruction will not be allowed because of the round trip transfer restriction. Our Procedures.Our procedures are designed to provide reasonable assurance that telephone or any other electronic authorizations are genuine.Our procedures include requesting identifying information and tape-recording telephone communications and other specific details.We and our affiliates disclaim all liability for any claim, loss or expense resulting from any alleged error or mistake in connection with a transaction requested by telephone or other electronic means that you did not authorize.However, if we fail to employ reasonable procedures to ensure that all requested transactions are properly authorized, we may be held liable for such losses. We do not guarantee access to telephonic and electronic information or that we will be able to accept transaction instructions via the telephone or electronic means at all times.We also reserve the right to modify, limit, restrict, or discontinue at any time and without notice the acceptance of instruction from someone other than you and/or this telephonic and electronic transaction privilege.Elections of any optional benefit or program must be in writing and will be effective upon receipt of the request in Good Order. Upon notification of the Owner's death, any telephone transfer authorization, other than by the surviving joint Owners, designated by the Owner ceases and we will not allow such transactions unless the executor/representative provides written authorization for a person or persons to act on the executor's/representative's behalf. ACCESS TO YOUR MONEY You can have access to the money in your Contract: ● by making either a partial or complete withdrawal, ● by electing the Systematic Withdrawal Program, ● by electing to receive income payments. Your Beneficiary can have access to the money in your Contract when a death benefit is paid. Withdrawals under the Contract may be subject to a withdrawal charge.For purposes of the withdrawal charge, we treat withdrawals as coming first from earnings and then from the oldest remaining premium.When you make a complete withdrawal you will receive the value of your Contract as of the end of the business day your request is received by us in Good Order, minus any applicable taxes, the annual contract maintenance charge, and all applicable withdrawal charges, adjusted for any applicable Interest Rate Adjustment.For more information about withdrawal charges, please see “Withdrawal Charge” beginning on page 14. Your withdrawal request must be in writing.We will accept withdrawal requests submitted via facsimile.There are risks associated with not requiring original signatures in order to disburse the money.To minimize the risks, the proceeds will be sent to your last recorded address in our records, so be sure to notify us, in writing, with an original signature of any address change.We do not assume responsibility for improper disbursements if you have failed to provide us with the current address to which the proceeds should be sent. Except in connection with the Systematic Withdrawal Program, you must withdraw at least $500 or, if less, the entire amount in the Fixed Account Option or Investment Division from which you are making the withdrawal.If you are not specific in your withdrawal request, your withdrawal will be taken from your allocations to the Investment Divisions and Fixed Account Options based on the proportion their respective values bear to the Contract Value. With the Systematic Withdrawal Program, you may withdraw a specified dollar amount (of at least $50 per withdrawal) or a specified percentage.After your withdrawal, at least $100 must remain in each Fixed Account Option or Investment Division from which the withdrawal was taken.A withdrawal request that would reduce the remaining Contract Value to less than $100 will be treated as a request for a complete withdrawal. 22 If you have an investment adviser who, for a fee, manages your Contract Value, you may authorize payment of the fee from the Contract by requesting a partial withdrawal.There are conditions and limitations, so please contact our Service Center for more information.Our contact information is on the cover page of this prospectus.We neither endorse any investment advisers, nor make any representations as to their qualifications.The fee for this service would be covered in a separate agreement between the two of you, and would be in addition to the fees and expenses described in this prospectus. Income taxes, tax penalties and certain restrictions may apply to any withdrawal you make.There are limitations on withdrawals from qualified plans.For more information, please see “TAXES” beginning on page 26. Liquidity Option.If you elect the Liquidity Option, you will not pay a withdrawal charge when you make a partial or full withdrawal.This option must be selected at issue.This option removes the five year withdrawal charge schedule that would otherwise apply.You will pay a charge of 0.25% on an annual basis of the average net asset value of your allocations to the Investment Divisions for this option.The decision to elect the Liquidity Option should consider whether you anticipate taking or needing to take a large withdrawal that would otherwise be subject to charges under the five year withdrawal charge schedule imposed on each premium payment.The charge for the Liquidity Option applies until the date you annuitize whether or not you take any withdrawals. Systematic Withdrawal Program.You can arrange to have money automatically sent to you periodically while your Contract is still in the accumulation phase.You may withdraw a specified dollar amount (of at least $50 per withdrawal), a specified percentage or earnings.Your withdrawals may be on a monthly, quarterly, semi-annual or annual basis.There is no charge for the Systematic Withdrawal Program; however, you will have to pay taxes on the money you receive.You may also be subject to a withdrawal charge and an Interest Rate Adjustment. Suspension of Withdrawals or Transfers.We may be required to suspend or delay withdrawals or transfers to or from an Investment Division when: ● the New York Stock Exchange is closed (other than customary weekend and holiday closings); ● under applicable SEC rules, trading on the New York Stock Exchange is restricted; ● under applicable SEC rules, an emergency exists so that it is not reasonably practicable to dispose of securities in an Investment Division or determine the value of its assets; or ● the SEC, by order, may permit for the protection of Contract Owners. We have reserved the right to defer payment for a withdrawal or transfer from the Fixed Account for up to six months or the period permitted by law. INCOME PAYMENTS (THE INCOME PHASE) The income phase of your Contract occurs when you begin receiving regular income payments from us.The IncomeDate is the day those payments begin.Once income payments begin, the Contract cannot be returned to the accumulation phase.You can choose the Income Date and an income option, but the Income Date must be at least 13 months after the Contract’s Issue Date.All of the Contract Value must be annuitized.The income options are described below. If you do not choose an income option, we will assume that you selected option 3, which provides a life annuity with 120 months of guaranteed payments. You can change the Income Date or income option at least seven days before the Income Date, but changes to the Income Date may only be to a later date.You must give us written notice at least seven days before the scheduled Income Date.Income payments must begin by the Contract Anniversary on or next following your 95th birthday under a non-qualified Contract, or by such earlier date as required by the applicable qualified plan, law or regulation. Under a traditional Individual Retirement Annuity, required minimum distributions must begin in the calendar year in which you attain age 70 1/2 (or such other age as required by law).Distributions under qualified plans and Tax-Sheltered Annuities must begin by the later of the calendar year in which you attain age 70 1/2 or the calendar year in which you retire.You do not necessarily have to annuitize your Contract to meet the minimum distribution requirements for Individual Retirement Annuities, qualified plans, and Tax-Sheltered Annuities.Distributions from Roth IRAs are not required prior to your death. 23 At the Income Date, you can choose to receive fixed payments or variable payments based on the Investment Divisions.Unless you tell us otherwise, your income payments will be based on the fixed and variable options allocations that were in place on the Income Date. You can choose to have income payments made monthly, quarterly, semi-annually or annually.Or you can choose a single lump sum payment.If you have less than $5,000 to apply toward an income option and state law permits, we may provide your payment in a single lump sum, part of which may be taxable as Federal Income.Likewise, if your first income payment would be less than $50 and state law permits, we may set the frequency of payments so that the first payment would be at least $50. Fixed Income Payments.If you choose to receive fixed payments, the amount of each income payment will be determined by applying the portion of your Contract Value allocated to fixed payments, less any applicable premium taxes and charges, to the rates in the annuity tables contained in the Contract applicable to the income option chosen. If the current annuity rates provided by us on contracts of this type would be more favorable, the current rates will be used. Variable Income Payments.If you choose to have any portion of your income payments based upon one or more Investment Divisions, the dollar amount of your initial annuity payment will depend primarily upon the following: ● the amount of your Contract Value you allocate to the Investment Division(s) on the Income Date; ● the amount of any applicable premium taxes, or withdrawal charges and any Interest Rate Adjustment deducted from your Contract Value on the Income Date; ● which income option you select; and ● the investment factors listed in your Contract that translate the amount of your Contract Value (as adjusted for applicable charges, frequency of payment and commencement date) into initial payment amounts that are measured by the number of Annuity Units of the Investment Division(s) you select credited to your Contract. The investment factors in your Contract are calculated based upon a variety of factors, including an assumed net investment rate of 1.0% for all options and, if you select an income option with a life contingency, the age and gender of the Annuitant. If the actual net investment rate experienced by an Investment Division exceeds the assumed net investment rate, variable annuity payments will increase over time. Conversely, if the actual net investment rate is less than the assumed net investment rate, variable annuity payments will decrease over time. If the actual net investment rate equals the assumed net investment rate, the variable annuity payments will remain constant. We calculate the dollar amount of subsequent income payments that you receive based upon the performance of the Investment Divisions you select.If that performance (measured by changes in the value of Annuity Units) exceeds the assumed net investment rate, then your income payments will increase; if that performance is less than the assumed net investment rate, then your income payments will decrease.Neither expenses actually incurred (other than taxes on investment return), nor mortality actually experienced, will adversely affect the dollar amount of subsequent income payments. Income Options.The Annuitant is the person whose life we look to when we make income payments (each description assumes that you are the Owner and Annuitant). Option 1 - Life Income.This income option provides monthly payments for your life.No further payments are payable after your death.If the Annuitant dies after the Income Date but prior to the first income payment being paid, the amount applied to this income option will be paid to the Owner or the Owner’s Beneficiaries. Option 2 - Joint and Survivor.This income option provides monthly payments for your life and for the life of another person (usually your spouse) selected by you.Upon the death of either person, the monthly payments will continue during the lifetime of the survivor.No further payments are payable after the death of the survivor.If both Annuitants die after the Income Date but prior to the first payment being paid, the amount applied to this income option will be paid to the Owner or the Owner’s Beneficiaries. Option 3 - Life Annuity With at Least 120 or 240 Monthly Payments.This income option provides monthly payments for the Annuitant's life, but with payments continuing to the Beneficiary for the remainder of 10 or 20 years (as you select) if the Annuitant dies before the end of the selected period.If the Beneficiary does not want to receive the remaining scheduled payments, a single lump sum may be requested, which will be equal to the present value of the remaining payments (as of the date of calculation) discounted at an interest rate no higher than the rate used to calculate the initial payment. 24 Option 4 - Income for a Specified Period.This income option provides monthly payments for any number of years from 5 to 30.If the Beneficiary does not want to receive the remaining scheduled payments, a single lump sum may be requested, which will be equal to the present value of the remaining payments (as of the date of calculation) discounted at an interest rate no higher than the rate used to calculate the initial payment. Additional Options - We may make other income options available. No withdrawals are permitted during the income phase under an income option that is life contingent. DEATH BENEFIT The Contract has a death benefit, which is payable during the accumulation phase.The death benefit equals your Contract Value on the date we receive all required documentation from your Beneficiary. The death benefit paid to your Beneficiary upon your death is calculated as of the date we receive all required documentation in Good Order which includes, but is not limited to, due proof of death and a completed claim form from the Beneficiary of record (if there are multiple beneficiaries, we will calculate the death benefit when we receive this documentation from the first Beneficiary).Payment will include interest to the extent required by law. If you die before moving to the income phase, the person you have chosen as your Beneficiary will receive the death benefit.If you have a joint Owner, the death benefit will be paid when the first joint Owner dies.The surviving joint Owner will be treated as the Beneficiary.Any other Beneficiary designated will be treated as a contingent Beneficiary.Only a spousal Beneficiary has the right to continue the Contract in force upon your death. Payout Options.The death benefit can be paid under one of the following payout options: ● single lump sum payment; or ● payment of entire death benefit within 5 years of the date of death; or ● payment of the entire death benefit under an income option over the Beneficiary's lifetime or for a period not extending beyond the Beneficiary's life expectancy; or payment of a portion of the death benefit under an income option over the Beneficiary's lifetime or for a period not extending beyond the Beneficiary's life expectancy, with the balance of the death benefit payable to the Beneficiary.Any portion of the death benefit not applied under an income option within one year of the Owner's death, however, must be paid within five years of the date of the Owner's death. Under these payout options, the Beneficiary may also elect to receive additional lump sums at any time.The receipt of any additional lump sums will reduce the future income payments to the Beneficiary. Unless the Beneficiary chooses to receive the entire death benefit in a single sum, the Beneficiary must elect a payout option within the 60-day period beginning with the date we receive proof of death and payments must begin within one year of the date of death.If the Beneficiary chooses to receive some or all of the death benefit in a single sum and all the necessary requirements are met, we will pay the death benefit within seven days. If your Beneficiary is your spouse, he/she may elect to continue the Contract, at the current Contract Value, in his/her own name.For more information, please see “Spousal Continuation Option” below. Pre-Selected Payout Options.As Owner, you may also make a predetermined selection of the death benefit payout option if your death occurs before the Income Date.However, at the time of your death, we may modify the death benefit option if the death benefit you selected exceeds the life expectancy of the Beneficiary.If this Pre-selected Death Benefit Option Election is in force at the time of your death, the payment of the death benefit may not be postponed, nor can the Contract be continued under any other provisions of this Contract.This restriction applies even if the Beneficiary is your spouse, unless such restriction is prohibited by the Internal Revenue Code.If the Beneficiary does not submit the required documentation for the death benefit to us within one year of your death, however, the death benefit must be paid, in a single lump sum, within five years of your death. Spousal Continuation Option.If your spouse is the Beneficiary and elects to continue the Contract in his or her own name after your death, pursuant to the Spousal Continuation Option, no death benefit will be paid at that time.See your financial advisor for information regarding the availability of the Spousal Continuation Option. 25 The Spousal Continuation Option is available to elect one time on the Contract.However, if you have elected thePre-Selected Death Benefit Option the Contract cannot be continued under the Spousal Continuation Option, unless preventing continuation would be prohibited by the Internal Revenue Code. Death of Owner On or After the Income Date.If you or a joint Owner dies, and is not the Annuitant, on or after the Income Date, any remaining payments under the income option elected will continue at least as rapidly as under the method of distribution in effect at the date of death.If you die, the Beneficiary becomes the Owner.If the joint Owner dies, the surviving joint Owner, if any, will be the designated Beneficiary.Any other Beneficiary designation on record at the time of death will be treated as a contingent Beneficiary.A contingent Beneficiary is entitled to receive payment only after the Beneficiary dies. Death of Annuitant.If the Annuitant is not an Owner or joint Owner and dies before the Income Date, you can name a new Annuitant, subject to our underwriting rules.If you do not name a new Annuitant within 30 days of the death of the Annuitant, you will become the Annuitant.However, if the Owner is a non-natural person (for example, a corporation), then the death of the Annuitant will be treated as the death of the Owner, and a new Annuitant may not be named. If the Annuitant dies on or after the Income Date, any remaining guaranteed payment will be paid to the Beneficiary as provided for in the income option selected.Any remaining guaranteed payment will be paid at least as rapidly as under the method of distribution in effect at the Annuitant's death. TAXES The following is only general information and is not intended as tax advice to any individual.Additional tax information is included in the SAI.You should consult your own tax adviser as to how these general rules will apply to you if you purchase a Contract. CONTRACT OWNER TAXATION Tax-Qualified and Non-Qualified Contracts.If you purchase your Contract as a part of a tax-qualified plan such as an Individual Retirement Annuity (IRA), Tax-Sheltered Annuity (sometimes referred to as a 403(b) Contract), or pension or profit-sharing plan (including a 401(k) Plan or H.R. 10 Plan) your Contract will be what is referred to as a tax-qualified contract.Tax deferral under a tax-qualified contract arises under the specific provisions of the Internal Revenue Code (Code) governing the tax-qualified plan, so a tax-qualified contract should be purchased only for the features and benefits other than tax deferral that are available under a tax-qualified contract, and not for the purpose of obtaining tax deferral.You should consult your own adviser regarding these features and benefits of the Contract prior to purchasing a tax-qualified contract. If you do not purchase your Contract as a part of any tax-qualified pension plan, specially sponsored program or an individual retirement annuity, your Contract will be what is referred to as a non-qualified contract. The amount of your tax liability on the earnings under and the amounts received from either a tax-qualified or a non-qualified Contract will vary depending on the specific tax rules applicable to your Contract and your particular circumstances. Non-Qualified Contracts – General Taxation.Increases in the value of a non-qualified Contract attributable to undistributed earnings are generally not taxable to the Contract Owner or the Annuitant until a distribution (either a withdrawal or an income payment) is made from the Contract.This tax deferral is generally not available under a non-qualified Contract owned by a non-natural person (e.g., a corporation or certain other entities other than a trust holding the Contract as an agent for a natural person).Loans based on a non-qualified Contract are treated as distributions. Non-Qualified Contracts – Aggregation of Contracts.For purposes of determining the taxability of a distribution, the Code provides that all non-qualified contracts issued by us (or an affiliate) to you during any calendar year must be treated as one annuity contract.Additional rules may be promulgated under this Code provision to prevent avoidance of its effect through the ownership of serial contracts or otherwise. Non-Qualified Contracts – Withdrawals and Income Payments.Any withdrawal from a non-qualified Contract is taxable as ordinary income to the extent it does not exceed the accumulated earnings under the Contract.In contrast, a part of each income payment under a non-qualified Contract is generally treated as a non-taxable return of premium.The balance of each income payment is taxable as ordinary income.The amounts of the taxable and non-taxable portions of each income payment are determined based on the amount of the investment in the Contract and the length of the period over which income payments are to be made.Income payments received after all of your investment in the Contract is recovered are fully taxable as ordinary income.Additional information is provided in the SAI. 26 The Code also imposes a 10% penalty on certain taxable amounts received under a non-qualified Contract.This penalty tax will not apply to any amounts: ● paid on or after the date you reach age 59 1/2; ● paid to your Beneficiary after you die; ● paid if you become totally disabled (as that term is defined in the Code); ● paid in a series of substantially equal periodic payments made annually (or more frequently) for your life (or life expectancy) or for a period not exceeding the joint lives (or joint life expectancies) of you and your Beneficiary; ● paid under an immediate annuity; or ● which come from premiums made prior to August 14, 1982. Non-Qualified Contracts – Required Distributions.In order to be treated as an annuity contract for federal income tax purposes, the Code requires any nonqualified contract issued after January 18, 1985 to provide that (a) if an owner dies on or after the annuity starting date but prior to the time the entire interest in the contract has been distributed, the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used as of the date of that owner's death; and (b) if an owner dies prior to the annuity starting date, the entire interest in the contract must be distributed within five years after the date of the owner's death. The requirements of (b) above can be considered satisfied if any portion of the Owner's interest which is payable to or for the benefit of a “designated beneficiary” is distributed over the life of such beneficiary or over a period not extending beyond the life expectancy of that beneficiary and such distributions begin within one year of that Owner's death.The Owner's “designated beneficiary,” who must be a natural person, is the person designated by such Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death.However, if the Owner's “designated beneficiary” is the surviving spouse of the Owner, the contract may be continued with the surviving spouse as the new Owner. Tax-Qualified Contracts – Withdrawals and Income Payments.The Code imposes limits on loans, withdrawals, and income payments under tax-qualified Contracts.The Code also imposes required minimum distributions for tax-qualified Contracts and a 10% penalty on certain taxable amounts received prematurely under a tax-qualified Contract.These limits, required minimum distributions, tax penalties and the tax computation rules are summarized in the SAI.Any withdrawals under a tax-qualified Contract will be taxable except to the extent they are allocable to an investment in the Contract (any after-tax contributions).In most cases, there will be little or no investment in the Contract for a tax-qualified Contract because contributions will have been made on a pre-tax or tax-deductible basis. Withdrawals – Tax-Sheltered Annuities.The Code limits the withdrawal of amounts attributable to purchase payments made under a salary reduction agreement from Tax-Sheltered Annuities.Withdrawals can only be made when an Owner: ● reaches age 59 1/2; ● leaves his/her job; ● dies; ● becomes disabled (as that term is defined in the Code); or ● experiences hardship.However, in the case of hardship, the Owner can only withdraw the premium and not any earnings. Withdrawals – Roth IRAs.Subject to certain limitations, individuals may also purchase a type of non-deductible IRA annuity known as a Roth IRA annuity.Qualified distributions from Roth IRA annuities are entirely federal income tax free.A qualified distribution requires that the individual has held the Roth IRA annuity for at least five years and, in addition, that the distribution is made either after the individual reaches age 59 1/2, on account of the individual's death or disability, or as a qualified first-time home purchase, subject to $10,000 lifetime maximum, for the individual, or for a spouse, child, grandchild or ancestor. 27 Constructive Withdrawals – Investment Adviser Fees.Withdrawals from non-qualified Contracts for the payment of investment adviser fees will be considered taxable distributions from the Contract.In a series of Private Letter Rulings, however, the Internal Revenue Service has held that the payment of investment adviser fees from a tax-qualified Contract need not be considered a distribution for income tax purposes.Under the facts in these Rulings: ● there was a written agreement providing for payments of the fees solely from the annuity Contract, ● the Contract Owner had no liability for the fees, and ● the fees were paid solely from the annuity Contract to the adviser. Death Benefits.None of the death benefits paid under the Contract to the Beneficiary will be tax-exempt life insurance benefits.The rules governing the taxation of payments from an annuity Contract, as discussed above, generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as annuity payments.Estate or gift taxes may also apply. Assignment.An assignment of your Contract will generally be a taxable event.Assignments of a tax-qualified Contract may also be limited by the Code and the Employee Retirement Income Security Act of 1974, as amended.These limits are summarized in the SAI.You should consult your tax adviser prior to making any assignment of your Contract. Diversification.The Code provides that the underlying investments for a non-qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity Contract.We believe that the underlying investments are being managed so as to comply with these requirements.A fuller discussion of the diversification requirements is contained in the SAI. Owner Control.In a Revenue Ruling issued in 2003, the Internal Revenue Service (IRS) considered certain variable annuity and variable life insurance contracts and held that the types of actual and potential control that the contract owners could exercise over the investment assets held by the insurance company under these variable contracts was not sufficient to cause the contract owners to be treated as the owners of those assets and thus to be subject to current income tax on the income and gains produced by those assets.Under the Contract, like the contracts described in the Revenue Ruling, there will be no arrangement, plan, contract or agreement between the contract owner and Jackson of NY regarding the availability of a particular investment option and other than the contract owner's right to allocate premiums and transfer funds among the available sub-accounts, all investment decisions concerning the sub-accounts will be made by the insurance company or an advisor in its sole and absolute discretion. The Contract will differ from the contracts described in the Revenue Ruling, in two respects.The first difference is that the contract in the Revenue Ruling provided only 12 investment options with the insurance company having the ability to add an additional 8 options whereas a Contract offers 22 Investment Divisions and at least one Fixed Account Option, although a Contract Owner's Contract Value can be allocated to no more than 18 fixed and variable options at any one time.The second difference is that the owner of a contract in the Revenue Ruling could only make one transfer per 30-day period without a fee whereas during the accumulation phase, a Contract owner will be permitted to make up to 15 transfers in any one year without a charge. The Revenue Ruling states that whether the owner of a variable contract is to be treated as the owner of the assets held by the insurance company under the contract will depend on all of the facts and circumstances.Jackson of NY does not believe that the differences between the Contract and the contracts described in the Revenue Ruling with respect to the number of investment choices and the number of investment transfers that can be made under the contract without an additional charge should prevent the holding in the Revenue Ruling from applying to the Owner of a Contract.At this time, however, it cannot be determined whether additional guidance will be provided by the IRS on this issue and what standards may be contained in such guidance. We reserve the right to modify the Contract to the extent required to maintain favorable tax treatment. Withholding.In general, the income portion of distributions from a Contract are subject to 10% federal income tax withholding and the income portion of income payments are subject to withholding at the same rate as wages unless you elect not to have tax withheld. Some states have enacted similar rules.Different rules may apply to payments delivered outside the United States. Eligible rollover distributions from a Contract issued under certain types of tax-qualified plans will be subject to federal tax withholding at a mandatory 20% rate unless the distribution is made as a direct rollover to a tax-qualified plan or to an individual retirement account or annuity. The Code generally allows the rollover of most distributions to and from tax-qualified plans, tax-sheltered annuities, Individual Retirement Annuities and eligible deferred compensation plans of state or local governments.Distributions which may not be rolled over are those which are: 28 (a) one of a series of substantially equal annual (or more frequent) payments made (a) over the life or life expectancy of the employee, (b) the joint lives or joint life expectancies of the employee and the employee's beneficiary, or (c) for a specified period of ten years or more; (b) a required minimum distribution; (c) a hardship withdrawal; or (d) the non-taxable portion of a distribution. JACKSON OF NY TAXATION We will pay company income taxes on the taxable corporate earnings created by this separate account product adjusted for various permissible deductions and certain tax benefits discussed below.While we may consider company income tax liabilities and tax benefits when pricing our products, we do not currently include our income tax liabilities in the charges you pay under the Contract.We will periodically review the issue of charging for these taxes and may impose a charge in the future.(We do impose a so-called “Federal (DAC) Tax Charge” under variable life insurance policies, but the “Federal (DAC) Tax Charge” merely compensates us for the required deferral of acquisition cost and does not constitute company income taxes.) In calculating our corporate income tax liability, we derive certain corporate income tax benefits associated with the investment of company assets, including separate account assets that are treated as company assets under applicable income tax law.These benefits reduce our overall corporate income tax liability.Under current law, such benefits may include dividends received deductions and foreign tax credits which can be material.We do not pass these benefits through to the separate accounts, principally because:(i) the great bulk of the benefits results from the dividends received deduction, which involves no reduction in the dollar amount of dividends that the separate account receives; (ii) product owners are not the owners of the assets generating the benefits under applicable income tax law; and (iii) while we impose a so-called “Federal (DAC) Tax Charge” under variable life insurance policies, we do not currently include company income taxes in the charges owners pay under the products. OTHER INFORMATION Dollar Cost Averaging.If the amount allocated to the Investment Divisions plus the amount allocated to a Fixed Account Option is at least $15,000, you can arrange to have a dollar amount or percentage of money periodically transferred automatically into the Investment Divisions and other Fixed Account Options (if currently available) (each a "Designated Option") from the one-year Fixed Account Option (if currently available) or any of the Investment Divisions (each a “Source Option”).If we impose any transfer restrictions on the one-year Fixed Account Option as discussed in numbered paragraphs 1-4 under “Transfers and Frequent Transfer Restrictions,” then (i) the one-year Fixed Account Option can be used as a Source Option for Dollar Cost Averaging only with respect to new premiums that are allocated to that Source Option, (ii) only a twelve-month Dollar Cost Averaging period may be selected, (iii) transfers out of the one-year Fixed Account Option pursuant to such Dollar Cost Averaging will not count against the maximum amount limitations we have imposed on transfers out of the one-year Fixed Account Option and (iv) transfers from that Source Option other than such scheduled transfers will not be permitted. To the extent that Fixed Account Options are not available or are otherwise restricted from being a Dollar Cost Averaging Source Option or Designated Option, Dollar Cost Averaging will be exclusively from or to the Investment Divisions.In the case of transfers from the one-year Fixed Account Option or Investment Divisions with a less volatile unit value to the Investment Divisions, Dollar Cost Averaging can let you pay a lower average cost per unit over time than you would receive if you made a one-time purchase.Transfers from the more volatile Investment Divisions may not result in lower average costs and such Investment Divisions may not be an appropriate source of dollar cost averaging transfers in volatile markets.There is no charge for Dollar Cost Averaging.Certain restrictions may apply. Dollar Cost Averaging Plus (DCA+).The DCA+ Fixed Account Option is a “source account” designed for dollar cost averaging transfers to Investment Divisions or systematic transfers to other Fixed Account Options.DCA+is subject to current availability.A Contract Value of $15,000 is required to participate.The DCA+ Fixed Account Option is credited with a specialinterest rate.If a DCA+ Fixed Account Option is selected, monies in the DCA+ Fixed Account Option will be systematically transferred to the Investment Divisions or other Fixed Account Options chosen over a DCA+ term of either twelve months or six months, as you select. The DCA+ is not available on Contracts with the Liquidity Option. Transfers out of the DCA+ Fixed Account Option other than the automatic DCA+ transfers can be made only if you discontinue use of the DCA+ Fixed Account Option.If we impose any transfer restrictions on the one-year Fixed Account Option as discussed in numbered paragraphs 1-4 under “Transfers and Frequent Transfer Restrictions,” then (i) you may not discontinue the DCA+ Fixed 29 Account Option or otherwise transfer or withdraw any amounts from the DCA+ Fixed Account Option, but (ii) automatic transfers pursuant to DCA+ will not count against any maximum amount limitations we have imposed on transfers out of the one-year Fixed Account Option. There is no charge for DCA+.You should consult your Jackson of NY representative with respect to the current availability of the Fixed Account Options and the availability of DCA+. Earnings Sweep.You can choose to move your earnings from the source accounts (only applicable from the one-year Fixed Account Option, if currently available, and the Money Market Investment Division).There is no charge for Earnings Sweep. Rebalancing.You can arrange to have us automatically reallocate your Contract Value among Investment Divisions and the one-year Fixed Account Option (if currently available) periodically to maintain your selected allocation percentages.Rebalancing will terminate if your rebalancing program includes the one-year Fixed Account Option and (i) we impose any transfer restrictions on the one-year Fixed Account Option as discussed in numbered paragraphs 1-4 under “Transfers and Frequent Transfer Restrictions” or (ii) we exercise our right to require that any premiums allocated to the one-year Fixed Account Option be automatically transferred out of that option over a period of time that we specify.In that case, however, you could re-elect automatic rebalancing without the one-year Fixed Account Option.Rebalancing is consistent with maintaining your allocation of investments among market segments, although it is accomplished by reducing your Contract Value allocated to the better performing Investment Divisions.There is no charge for Rebalancing. You may cancel a Dollar Cost Averaging, Earnings Sweep or Rebalancing program using whatever methods you use to change your allocation instructions. Free Look.You may return your Contract to the selling agent or us within twenty days after receiving it.We will return ● the Contract Value in the Investment Divisions, plus ● the full amount of premium you allocated to the Fixed Account (minus any withdrawals), including any fees or other charges. We will determine the Contract Value in the Investment Divisions as of the date the request for refund is mailed to us, or the date you return it to the selling agent.We will return premium payments where required by law. Advertising.From time to time, we may advertise several types of performance of the Investment Divisions. ● Total return is the overall change in the value of an investment in an Investment Division over a given period of time. ● Standardized average annual total return is calculated in accordance with SEC guidelines. ● Non-standardized total return may be for periods other than those required by, or may otherwise differ from, standardized average annual total return.For example, if a Fund has been in existence longer than the Investment Division, we may show non-standardized performance for periods that begin on the inception date of the Fund, rather than the inception date of the Investment Division. ● Yield refers to the income generated by an investment over a given period of time. Performance will be calculated by determining the percentage change in the value of an Accumulation Unit by dividing the increase (decrease) for that unit by the value of the Accumulation Unit at the beginning of the period.Performance will reflect the deduction of the mortality and expense risk and administration charges and may reflect the deduction of the annual contract maintenance and withdrawal charges. Modification of Your Contract.Only our President, Vice President, Secretary or Assistant Secretary may approve a change to or waive a provision of your Contract.Any change or waiver must be in writing.We may change the terms of your Contract without your consent in order to comply with changes in applicable law, or otherwise as we deem necessary. 30 Confirmation of Transactions.We will send you a written statement confirming that a financial transaction, such as a premium payment, withdrawal, or transfer has been completed.This confirmation statement will provide details about the transaction.Certain transactions which are made on a periodic or systematic basis will be confirmed in a quarterly statement only. It is important that you carefully review the information contained in the statements that confirm your transactions.If you believe an error has occurred you must notify us in writing within 30 days of receipt of the statement so we can make any appropriate adjustments.If we do not receive notice of any such potential error, we may not be responsible for correcting the error. Legal Proceedings.There are no material legal proceedings, other than the ordinary routine litigation incidental to the business to which Jackson of NY is a party.Jackson, Jackson of NY’s parent, is a defendant in a number of civil proceedings similar to other litigation brought against many life insurers alleging misconduct in the sale or administration of insurance products. The litigation currently pending against Jackson asserts various theories of liability and purports to be filed on behalf of individuals or differing classes of persons in the United States who purchased either life insurance or annuity products, or were assigned interests in those products, from Jackson during periods ranging from 1981 to present. Jackson has retained national and local counsel experienced in the handling of such litigation.To date, such litigation has either been resolved by Jackson on a non-material basis, or is being vigorously defended.Jackson accrues for legal contingencies once the contingency is deemed to be probable and estimable. Please see the Jackson National Life Insurance Company and Subsidiaries Consolidated Financial Statements for the year ending December 31, 2010, for information concerning such amounts that have been accrued. At this time, it is not feasible to make a meaningful estimate of the amount or range of any additional losses that could result from an unfavorable outcome in such actions. PRIVACY POLICY Collection of Nonpublic Personal Information.We collect nonpublic personal information (financial and health) about you from some or all of the following sources: ● Information we receive from you on applications or other forms; ● Information about your transactions with us; ● Information we receive from a consumer reporting agency; ● Information we obtain from others in the process of verifying information you provide us; and ● Individually identifiable health information, such as your medical history, when you have applied for a life insurance policy. Disclosure of Current and Former Customer Nonpublic Personal Information.We will not disclose our current and former customers' nonpublic personal information to affiliated or nonaffiliated third parties, except as permitted by law.To the extent permitted by law, we may disclose to either affiliated or nonaffiliated third parties all of the nonpublic personal financial information that we collect about our customers, as described above. In general, any disclosures to affiliated or nonaffiliated parties will be for the purpose of them providing services for us so that we may more efficiently administer your Contract and process the transactions and services you request.We do not sell information to either affiliated or non-affiliated parties. We also share customer name and address information with unaffiliated mailers to assist in the mailing of company newsletters andother Contract Owner communications.Our agreements with these third parties require them to use this information responsibly and restrict their ability to share this information with other parties. We do not internally or externally share nonpublic personal health information other than, as permitted by law, to process transactions or to provide services that you have requested.These transactions or services include, but are not limited to, underwriting life insurance policies, obtaining reinsurance of life policies and processing claims for waiver of premium, accelerated death benefits, terminal illness benefits or death benefits. You should know that your representative is independent of Jackson of NY.He or she is responsible for the use and security of information you provide him or her.Please contact your representative if you have questions about his or her privacy policy. Security to Protect the Confidentiality of Nonpublic Personal Information.We have security practices and procedures in place to prevent unauthorized access to your nonpublic personal information.Our practices of safeguarding your information help protect against the criminal use of the information.Our employees are bound by a Code of Conduct requiring that all 31 information be kept in strict confidence, and they are subject to disciplinary action for violation of the Code. We restrict access to nonpublic personal information about you to our employees, agents and contractors.We maintain physical, electronic and procedural safeguards that comply with federal and state regulations to guard your nonpublic personal information. 32 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION General Information and History Services Purchase of Securities Being Offered Underwriters Calculation of Performance Additional Tax Information Annuity Provisions Net Investment Factor Financial Statements of the Separate Account Financial Statements of Jackson of NY 33 APPENDIX A TRADEMARKS, SERVICE MARKS, AND RELATED DISCLOSURES “JNL®,” “Jackson National®” and “Jackson®” are trademarks or service marks of Jackson National Life Insurance Company. Goldman Sachs is a registered service mark of Goldman, Sachs & Co. A-1 APPENDIX B BROKER-DEALER SUPPORT Below is a complete list of broker-dealers that received marketing and distribution and/or administrative support in 2010 from the Distributor in relation to the sale of our variable insurance products. 1st Global Capital Corporation CFD Investments, Inc. G.A. Repple & Company Kenai Investments Inc. Allen & Company Coastal Equities G.W. Sherwood Associates, Inc. Key Investments American Equity Investment Crp Commonwealth Financial Network Geneos Wealth Management, Inc. KMS Financial Services Inc. American Funds Community Bankers Securities Genworth Financial Securities Koehler Financial, LLC American Independent Securities Group Comprehensive Asset Mgmt and Servicing, Inc. Girard Securities, Inc. Kovack Securities, Inc. American Investors Company Coordinated Capital Securities Great American Advisors, Inc. Labrunerie Financial, Inc. American Portfolios Financial Services, Inc. Cornerstone Wealth Advisor Inc. GWN Securities, Inc. Lasalle St Securities LLC Ameriprise Advisor Services Crowell, Weedon & Company H. Beck, Inc. Legend Equities Corp. Ameritas Investment Corp. Crown Capital Securities L.P. H.D. Vest Investment Securities Leonard & Company Arvest Asset Management Cuna Brokerage Services Hantz Financial Services, Inc. Liberty Partners Financial Askar Corp CUSO Financial Services Harbor Financial Services Lincoln Financial Advisors Aurora Capital LLC D.A. Davidson & Co. Harbour Investment, Inc. Lincoln Financial Securities Ausdal Financial Partners Inc. D H Hill Securities LLP Harger & Company Lincoln Investment Planning AXA Advisors LLC Davenport & Company, LLC Harris Investors Services Lowell & Company Inc. BancWest Investment Services Inc. David A. Noyes & Company Harvest Capital LLC LPL Financial Corporation BB&T Investment Services Inc. Delta Equity Services Hazard & Siegel, Inc. M & T Securities BCG Securities Dewaay Financial Network, LLC HBW Securities M&I Financial Advisors, Inc. Beneficial Investment Services Eagle One Investments, LLC Hilliard Lyons M. Griffith, Inc. Benjamin F. Edwards & Co. Inc. Equable Securities Corp Hornor Townsend & Kent, Inc. Madison Avenue Securities Berthel Fisher & Company Financial Services Equitas America HSBC Securities Main Street Securities Bestvest Investments LTD Equity Services, Inc. Huntington Investment Company Merrill Lynch, Pierce, Fenner BFT Financial Group Essex National Securities, Inc. IBN Financial Services & Smith, Inc. BOSC, Inc. Fifth Third Securities IMS Securities Metlife Securities Brewer Financial Services Financial Advisers of America Independence Capital Company Michigan Securities Inc. Bristol Financial Services Inc. Financial Network Investment Independent Financial Group Mid Atlantic Securities Inc. Broker Dealer Financial Financial Telesis Inc. Infinex Investments Inc. MidAmerica Financial Services BrokersXpress, LLC Financial West Investment Group ING Financial Advisers Milkie/Ferguson Investments Brookstone Securities Fintegra Financial Solutions ING Financial Partners Inc. MML Investors Services Inc. Cadaret, Grant & Company First Allied Securities, Inc. Institutional Securities Corp. Moloney Securities Co., Inc. Cambridge Investment Research First Citizens Investor Services InterCarolina Financial Services Money Concepts Capital Corp. Cantella & Co, Inc. First Citizens Securities Corp. Invest Financial Corporation Money Management Advisory, Inc. Cape Securities Inc. First Financial Equity Investacorp, Inc. Morgan Keegan & Company Capital Financial Services First Heartland Capital, Inc. Investment Centers of America, Inc. Multi-Financial Securities Corp. Capital Financial Solutions First Independent Financial Investment Professionals, Inc. Mutual of Omaha Investor Services, Inc. Capital Growth Resources First Liberties Financial Investors Capital Corp. Mutual Trust Company Capital Guardian LLC First Merit Financial Services Investors Security Co Inc. National Planning Corporation Capital Investment Group Foothill Securities, Inc. J P Turner & Company, LLC Navy Federal Brokerage Services Capitol Securities Management Foresters Equity Services Inc. J W Cole Financial Inc. Neidiger Tucker Bruner, Inc. Capwest Securities, Inc. Fortune Financial Services Janney Montgomery Scott LLC Newbridge Securities Corporation Centaurus Financial, Inc. Founders Financial Securities J.J.B. Hilliard, W.L. Lyons, Inc. Newport Coast Securities, Inc. Center Street Securities FSC Securities Corporation JRL Capital Corporation NEXT Financial Group, Inc. B-1 NFP Securities, Inc. RBC Capital Markets Corp. St. Bernard Financial Services United Planners Northeast Securities, Inc. Regal Securities Inc. Sterne Agee Financial Services USA Financial Securities Corp. Northridge Securities Corp. Resource Horizons Group Stifel Nicolaus & Company UVEST NPB Financial Group Ridgeway & Conger Inc. Stonehurst Securities, Inc. Valic Financial Advisors, Inc. NRP Financial, Inc. Robert W Baird & Company, Inc. Strategic Financial Alliance Valley National Investments OneAmerica Securities Rogan & Associates, Inc. Summit Brokerage Services, Inc. Valmark Securities, Inc. Oppenheimer & Co., Inc. Royal Alliance Associates, Inc. Summit Equities Inc. Vanderbilt Securities LLC Pacific West Royal Securities Sunset Financial Services, Inc. VSR Financial Services, Inc. Packerland Brokerage Services Sagepoint Financial, Inc. SWBC Investment Services, LLC Wall Street Financial Inc. Park Avenue Securities Sammons Securities Company, LLC Symetra Investment Services Walnut Street Securities Paulson Investment Company Sanders Morris Harris, Inc. Synergy Investment Group Waterford Investor Services People’s Securities, Inc. Securian Financial Services The Investment Center, Inc. Wayne Hummer Investments Planmember Securities Securities America, Inc. The Leaders Group, Inc. Wedbush Morgan Securities Presidential Brokerage, Inc. Securities Service Network The O.N. Equity Sales Company Wells Fargo Advisors LLC Prime Capital Services Inc. Sigma Financial Corporation Thrivent Investment Management Western Equity Group Primevest Financial Services, Inc. Signator Investors, Inc. Tower Square Securities, Inc. Westminster Financial Pro Equities, Inc. SII Investments, Inc. Transamerica Financial Advisors, Inc. WFG Investments, Inc. Professional Asset Management Silver Oak Securities Triad Advisors, Inc. Williams Financial Group Prospera Financial Services, Inc. SMH Capital, Inc. Triune Capital Advisors Woodbury Financial Services, Inc. Purshe Kaplan Sterling Sorrento Pacific Financial, LLC Trustmont Financial Group Workman Securities QA3 Financial Corporation Southeast Investments U.S. Bancorp Investments, Inc. World Equity Group, Inc. Quest Securities Southwest Securities Financial Services UBS Financial Services, Inc. World Group Securities Inc. Questar Capital Corp Spectrum Capital UnionBanc Investment Services LLC WRP Investments Inc. Raymond James Spire Securities, LLC United Equity Securities Wunderlich Securities B-2 Questions:If you have any questions about your Contract, you may contact us at: Jackson of NY Service Center: 1 (800) 599-5651 (8 a.m. - 8 p.m. ET) Mail Address: P.O. Box 30313, Lansing, Michigan 48909-7813 Delivery Address: 1 Corporate Way, Lansing, Michigan 48951 Jackson of NY IMG Service Center: 1 (888) 464-7779 (8 a.m. - 8 p.m. ET) (for Contracts purchased through a bank or another financial institution) Mail Address: P.O. Box 30313, Lansing, Michigan 48909-7813 Delivery Address: 1 Corporate Way, Lansing, Michigan 48951 Home Office: 2900 Westchester Avenue, Purchase, New York 10577
